UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	January 1, 2012 — June 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Stock markets around the world continue to exhibit volatility due to Europe’s unresolved sovereign debt crisis, China’s decelerating economy, and slower-than-expected economic growth in the United States. At the end of June, however, the European summit in Brussels offered evidence that policymakers were taking positive steps toward resolving the eurozone’s debt crisis. Although a lasting resolution remains to be seen, investors were heartened by the European developments, and the rally that came on the final day of the month pushed stocks to their best June in more than a decade. This performance followed a sharp market sell-off in May. Putnam’s fundamental, bottom-up investment approach is well suited to uncovering opportunities in today’s volatile market environment, while seeking to guard against downside risk. In this climate, it is also important to rely on the expertise of your financial advisor, who can help you maintain a long-term focus and balanced investment approach. We would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 6/30/12) Investment objective Long-term return consistent with preservation of capital Net asset value June 30, 2012 Class IA: $14.93 Class IB: $15.04 Total return at net asset value Barclays U.S. Russell 3000 Aggregate (as of 6/30/12) Class IA shares* Class IB shares† Index Bond Index 6 months 6.85% 6.68% 9.32% 2.37% 1 year 1.80 1.53 3.84 7.47 5 years 8.86 7.68 1.99 38.90 Annualized 1.71 1.49 0.39 6.79 10 years 70.10 66.90 75.96 72.96 Annualized 5.46 5.26 5.81 5.63 Life 456.70 436.54 842.29 444.47 Annualized 7.29 7.12 9.62 7.19 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 6/30/12. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Putnam VT Global Asset Allocation Fund 1 Report from your fund’s manager How have financial markets performed during the first half of 2012? Markets rallied vigorously in the first few months of 2012, as concerns about several global macroeconomic risks subsided. Stocks, in particular, recovered from negative performance in the second half of 2011. The European Central Bank’s decision this past November to introduce the Long-Term Refinancing Operation relieved short-term funding pressure on dozens of European banks. In February, European authorities also reached an agreement to restructure Greece’s sovereign debt. The rally did not last, however. Stock markets retreated from April through June as Spain’s banking crisis deteriorated further and led to plans for a $125 billion loan from other eurozone members. Meanwhile, borrowing costs for Spain’s government rose to unsustainable levels. As stocks retreated in the second quarter, high-quality bonds, especially U.S. Treasury and mortgage-backed bonds, performed much better. How was the portfolio positioned during the period? As 2012 began, we anticipated a better environment for taking risk and decided to increase the fund’s exposures to more growth-oriented investments such as stocks and high-yield bonds. This positioning was beneficial in the first three months of the year, but then experienced a setback in the more recent months. Fortunately, as stocks retreated, the fund’s strategic fixed-income exposure meant that it had exposure to a variety of government and mortgage-backed sectors. For the period as a whole, stock selection contributed positively to performance. Exposure to high-yield corporate bonds also helped results. While international markets underperformed, our positioning in these markets helped mitigate this weakness. Detractors included our selection of small-cap growth stocks, which experienced relatively poor results. What do you consider some of the greatest risks today? Although European leaders have taken measures to support Spanish banks, we believe both Spain and Italy face the danger of unsustainable borrowing costs. It seems that with each additional effort made by policymakers, the positive impact on markets appears to wear off more quickly. In our opinion, we may be moving closer to a day of reckoning. Meanwhile, macroeconomic data in the United States, China, and other emerging markets have been disappointing, though not enough to change our central view that the global economy will expand modestly. For the U.S. economy, a major negative factor is uncertainty about negotiations to lift the federal debt ceiling this year and automatic cuts to spending and increases in taxes scheduled for the start of 2013. In our opinion, it is unlikely that any action to avoid this outcome will be taken before the November election, and the ongoing uncertainty will probably be enough to restrain consumer and business spending. That said, we believe the U.S. expansion will continue, helped along by falling energy and gasoline prices, which give consumers more money to spend. What is your opinion of current opportunities in stocks and bonds? We still believe prospects for growth-oriented investments are relatively attractive. Stock valuations are attractive on many metrics. For stocks, our preferred measurement is free cash flow yield. When we look at free cash flow yields during the period stretching all the way back to World War II, we find that large-cap stocks have rarely been cheaper than they are today. However, given the uptick in macroeconomic risk, we favor these assets less than we did at the beginning of 2012. Our research on high-yield bonds suggests that these securities have only been cheaper during two very low points for the sector: in the 2008 crisis and during the early 1990s. We continue to favor these securities in the portfolio because we believe they offer potential for attractive risk-adjusted returns. By comparison, yields on government bonds, particularly 10-year Treasuries, fell below 2% during the second quarter. That’s a low level of income, one of the lowest in history. It does not compensate investors adequately, we believe, for the amount of interest-rate risk we see in Treasuries. Should rates increase for any reason, Treasuries could easily experience losses. However, we continue to have a strategic exposure to high-quality fixed-income securities because we believe they provide attractive diversification and a haven from macro risk when markets become volatile. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Our allocation of assets among permitted asset categories may hurt performance. The prices of stocks and 2 Putnam VT Global As set Allocation Fund bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Current and future portfolio holdings are subject to risk. Your fund’s managers Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeffrey, your fund’s managers are James A. Fetch; Robert J. Kea, CFA; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. A word about derivatives Derivatives employed by the fund generally serve one of two main purposes: to implement an investment strategy that may be difficult or more expensive through traditional securities, or to hedge risk associated with a particular position. Derivatives may depreciate in value, lose money, amplify traditional market risks through the creation of leverage, and be less liquid than traditional securities. Because derivatives typically represent contractual agreements between two financial institutions, derivatives carry “counterparty risk,” the risk that the other party is unable or unwilling to pay. Putnam monitors counterparty risk and, for some types of derivatives, seeks to mitigate it by entering into collateral agreements with counterparties which require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Putnam VT Global Asset Allocation Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2012, to June 30, 2012. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/12 for the 6 months ended 6/30/12 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.63 $5.91 $4.52 $5.77 Ending value (after expenses) $1,068.50 $1,066.80 $1,020.39 $1,019.14 Annualized expense ratio 0.90% 1.15% 0.90% 1.15% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/12. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 4 Putnam VT Global As set Allocation Fund The fund’s portfolio 6/30/12 (Unaudited) COMMON STOCKS (49.0%)* Shares Value Basic materials (2.8%) Agrium, Inc. (Canada) 123 $10,882 Albemarle Corp. S 2,600 155,064 American Vanguard Corp. S 699 18,586 Andersons, Inc. (The) 57 2,432 Archer Daniels-Midland Co. 340 10,037 Arkema (France) 367 24,047 Assa Abloy AB Class B (Sweden) 4,058 113,474 BASF SE (Germany) 3,506 243,627 Bemis Co., Inc. 3,400 106,556 BHP Billiton PLC (United Kingdom) 2,844 81,215 BHP Billiton, Ltd. (Australia) 4,732 154,247 Black Earth Farming, Ltd. SDR (Jersey) † 606 786 Buckeye Technologies, Inc. 1,187 33,818 Cambrex Corp. † 3,771 35,485 CF Industries Holdings, Inc. 1,671 323,740 Chicago Bridge & Iron Co., NV (Netherlands) 3,500 132,860 China Shanshui Cement Group, Ltd. (China) 22,000 15,140 Cliffs Natural Resources, Inc. S 3,800 187,302 Cresud S.A.C.I.F. y A. ADR (Argentina) 247 1,771 Cytec Industries, Inc. 1,600 93,824 Domtar Corp. (Canada) 1,398 107,241 First Resources, Ltd. (Singapore) 21,000 32,099 Fortescue Metals Group, Ltd. (Australia) 4,351 22,237 Fortune Brands Home & Security, Inc. † 6,000 133,620 Georgia Gulf Corp. † 708 18,174 Goldcorp, Inc. (Canada) 667 25,112 Golden Agri-Resources, Ltd. (Singapore) 34,000 18,176 GrainCorp, Ltd. (Australia) 716 7,023 Holcim, Ltd. (Switzerland) 1,710 94,737 Horsehead Holding Corp. † 2,335 23,257 Incitec Pivot, Ltd. (Australia) 2,057 6,064 Innophos Holdings, Inc. S 1,156 65,268 Innospec, Inc. † 1,324 39,204 Intrepid Potash, Inc. † S 177 4,029 K&S AG (Germany) 442 20,167 KapStone Paper and Packaging Corp. † 3,552 56,299 Koninklijke DSM NV (Netherlands) 1,579 77,904 KWS Saat AG (Germany) 13 3,383 L.B. Foster Co. Class A 460 13,161 Landec Corp. † 4,164 35,644 Lanxess AG (Germany) 819 51,662 Linde AG (Germany) 567 88,315 LyondellBasell Industries NV Class A (Netherlands) 7,600 306,052 Minerals Technologies, Inc. 230 14,669 Monsanto Co. 10,651 881,690 Mosaic Co. (The) 131 7,174 Newcrest Mining, Ltd. (Australia) 452 10,521 Nitto Denko Corp. (Japan) 3,700 157,806 NN, Inc. † 3,048 31,120 Nufarm, Ltd. (Australia) 1,026 5,340 PolyOne Corp. 3,658 50,041 Potash Corp. of Saskatchewan, Inc. (Canada) 366 15,991 PPG Industries, Inc. 3,700 392,644 PT Astra Agro Lestari Tbk (Indonesia) 1,500 3,212 COMMON STOCKS (49.0%)* cont. Shares Value Basic materials cont. Rio Tinto PLC (United Kingdom) 3,406 $162,668 Rio Tinto, Ltd. (Australia) 3,147 184,977 Sealed Air Corp. 6,200 95,728 Showa Denko KK (Japan) 29,000 56,359 SLC Agricola SA (Brazil) 272 2,707 Sociedad Quimica y Minera de Chile SA ADR (Chile) 212 11,802 Steel Dynamics, Inc. S 6,800 79,900 Syngenta AG (Switzerland) 457 156,012 Teck Resources, Ltd. Class B (Canada) 500 15,485 TPC Group, Inc. † 743 27,454 Tronox, Ltd. Class A † S 304 36,699 Uralkali (Russia) † 2,921 22,379 Valspar Corp. 2,900 152,221 Vilmorin & Cie (France) 29 3,070 Viterra, Inc. (Canada) 597 9,470 voestalpine AG (Austria) 2,521 66,840 W.R. Grace & Co. † 1,854 93,534 Westlake Chemical Corp. 800 41,808 Wilmar International, Ltd. (Singapore) 2,000 5,750 Yara International ASA (Norway) 198 8,671 Capital goods (2.8%) ABB, Ltd. (Switzerland) 4,702 76,738 AGCO Corp. † S 3,498 159,964 Aisin Seiki Co., Ltd. (Japan) 2,600 86,521 American Axle & Manufacturing Holdings, Inc. † S 1,556 16,322 Applied Industrial Technologies, Inc. S 2,146 79,080 AZZ, Inc. 383 23,463 Bombardier, Inc. Class B (Canada) 4,700 18,558 Canon, Inc. (Japan) 200 8,009 Cascade Corp. S 1,064 50,061 Chart Industries, Inc. † S 1,056 72,611 Chase Corp. 1,228 16,210 Chiyoda Corp. (Japan) 3,000 36,753 CNH Global NV (Netherlands) † S 227 8,821 Cobham PLC (United Kingdom) 23,472 85,486 Cummins, Inc. S 4,800 465,168 Daelim Industrial Co., Ltd. (South Korea) 185 14,801 Deere & Co. S 179 14,476 Dover Corp. 5,238 280,809 DXP Enterprises, Inc. † 1,322 54,850 Embraer SA ADR (Brazil) 900 23,877 Emerson Electric Co. 16,905 787,435 European Aeronautic Defense and Space Co. NV (France) 4,294 152,276 Exelis, Inc. 7,600 74,936 Finning International, Inc. (Canada) 1,100 25,585 Fluor Corp. 5,102 251,733 Franklin Electric Co., Inc. S 879 44,943 Fuji Electric Co., Ltd. (Japan) 28,000 68,388 Generac Holdings, Inc. 1,080 25,985 Global Power Equipment Group, Inc. 788 17,210 Great Lakes Dredge & Dock Corp. 9,787 69,683 Greenbrier Companies, Inc. † S 1,429 25,122 Haitian International Holdings, Ltd. (China) 8,000 7,946 Hartalega Holdings Bhd (Malaysia) 11,100 14,089 Hitachi, Ltd. (Japan) 29,000 178,354 Hyflux, Ltd. (Singapore) 12,000 12,853 Putnam VT Global Asset Allocation Fund 5 COMMON STOCKS (49.0%)* cont. Shares Value Capital goods cont. IHI Corp. (Japan) 16,000 $34,148 ITT Corp. 3,700 65,120 Kadant, Inc. † 1,437 33,698 Lindsay Corp. 110 7,139 Lockheed Martin Corp. 6,618 576,295 LSB Industries, Inc. † 2,495 77,120 McDermott International, Inc. † 8,500 94,690 Metso Corp. OYJ (Finland) 302 10,456 Mitsubishi Electric Corp. (Japan) 8,000 66,676 MTU Aero Engines Holding AG (Germany) 136 9,986 NACCO Industries, Inc. Class A 389 45,221 Newport Corp. † 931 11,191 Raytheon Co. S 9,241 522,948 Schindler Holding AG (Switzerland) 550 61,506 Schneider Electric SA (France) 648 36,106 Singapore Technologies Engineering, Ltd. (Singapore) 11,000 27,145 Smith & Wesson Holding Corp. † 4,556 37,860 Standard Motor Products, Inc. 1,555 21,894 Standex International Corp. 654 27,841 Staples, Inc. S 17,100 223,155 Tetra Tech, Inc. † 559 14,579 Textron, Inc. S 8,700 216,369 TriMas Corp. † 3,674 73,847 Valmont Industries, Inc. S 653 78,993 Vinci SA (France) S 2,860 133,858 Communication services (2.5%) Allot Communications, Ltd. (Israel) † 1,632 45,468 Aruba Networks, Inc. † S 1,612 24,261 AT&T, Inc. S 18,431 657,249 BCE, Inc. (Canada) 870 35,873 BroadSoft, Inc. † 568 16,449 BT Group PLC (United Kingdom) 54,121 179,407 China Mobile, Ltd. (China) 2,000 21,981 China Unicom Hong Kong, Ltd. (China) 8,000 10,051 Cincinnati Bell, Inc. † S 11,885 44,212 Comcast Corp. Class A 38,900 1,243,633 Deutsche Telekom AG (Germany) 5,525 60,611 EchoStar Corp. Class A † 5,937 156,856 France Telecom SA (France) 5,597 73,655 HSN, Inc. 1,166 47,048 IAC/InterActiveCorp. 4,100 186,960 InterDigital, Inc. 319 9,414 Jupiter Telecommunications Co., Ltd. (Japan) 18 18,375 Kabel Deutschland Holding AG (Germany) † 2,283 142,077 Loral Space & Communications, Inc. 636 42,835 NeuStar, Inc. Class A † S 1,299 43,387 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 3,000 139,386 NTT DoCoMo, Inc. (Japan) 28 46,597 Premiere Global Services, Inc. † 1,559 13,080 Tele2 AB Class B (Sweden) 3,232 50,091 Telecity Group PLC (United Kingdom) † 2,896 36,461 Telefonica SA (Spain) 5,253 69,303 USA Mobility, Inc. 1,764 22,685 Verizon Communications, Inc. 32,821 1,458,565 Vodafone Group PLC (United Kingdom) 78,653 220,986 Ziggo NV (Netherlands) † 1,066 34,081 COMMON STOCKS (49.0%)* cont. Shares Value Conglomerates (1.2%) AMETEK, Inc. S 5,000 $249,550 Danaher Corp. 13,100 682,248 General Electric Co. 35,345 736,590 Marubeni Corp. (Japan) 4,000 26,623 Mitsui & Co., Ltd. (Japan) 5,500 81,602 Siemens AG (Germany) 2,119 178,118 Tyco International, Ltd. 12,395 655,076 Vivendi (France) 668 12,419 Consumer cyclicals (5.7%) Advance Auto Parts, Inc. 2,000 136,440 Aeon Co., Ltd. (Japan) 4,800 59,832 Alliance Data Systems Corp. † 2,243 302,805 Ameristar Casinos, Inc. 2,246 39,911 Bayerische Motoren Werke (BMW) AG (Germany) 436 31,592 Bed Bath & Beyond, Inc. † 5,500 339,900 Belo Corp. Class A 10,934 70,415 Big Lots, Inc. † S 1,697 69,221 Bluegreen Corp. † S 3,103 15,391 Brilliance China Automotive Holdings, Inc. (China) † 12,000 10,565 Brunswick Corp. S 839 18,643 Buckle, Inc. (The) S 1,405 55,596 Bunzl PLC (United Kingdom) 4,308 70,573 Cabela’s, Inc. † S 2,253 85,186 Cato Corp. (The) Class A 639 19,464 CBS Corp. Class B 14,100 462,198 Christian Dior SA (France) 604 83,183 Cia Hering (Brazil) 1,500 28,454 Cie Financiere Richemont SA (Switzerland) 415 22,775 Coach, Inc. S 5,955 348,248 Compass Group PLC (United Kingdom) 10,652 111,731 Conn’s, Inc. † 2,758 40,818 Constant Contact, Inc. † 1,110 19,847 Continental AG (Germany) 339 28,259 Cooper Tire & Rubber 1,835 32,186 Daimler AG (Registered Shares) (Germany) 1,532 68,900 Dana Holding Corp. 2,379 30,475 Deluxe Corp. S 2,119 52,848 Destination Maternity Corp. 2,537 54,799 Dillards, Inc. Class A S 2,873 182,953 Dolby Laboratories, Inc. Class A † 2,400 99,120 Dongfeng Motor Group Co., Ltd. (China) 6,000 9,354 DSW, Inc. Class A 662 36,013 Dun & Bradstreet Corp. (The) S 1,800 128,106 Elders, Ltd. (Australia) † 6,143 1,397 Expedia, Inc. S 3,050 146,614 Express, Inc. † 3,028 55,019 Fiat Industrial SpA (Italy) 14,099 138,937 Fiat SpA (Italy) † 4,656 23,560 Finish Line, Inc. (The) Class A 3,405 71,199 Foot Locker, Inc. 9,700 296,626 G-III Apparel Group, Ltd. † S 1,916 45,390 Gannett Co., Inc. 7,600 111,948 General Motors Co. † 15,800 311,576 Genesco, Inc. † 685 41,203 Global Cash Access Holdings, Inc. † 4,986 35,949 Global Mediacom Tbk PT (Indonesia) 75,000 12,215 GNC Holdings, Inc. Class A 1,423 55,782 6 Putnam VT Global As set Allocation Fund COMMON STOCKS (49.0%)* cont. Shares Value Consumer cyclicals cont. Haier Electronics Group Co., Ltd. (China) † 18,000 $21,746 Hakuhodo DY Holdings, Inc. (Japan) 1,390 92,033 Helen of Troy, Ltd. (Bermuda) † 701 23,757 Hino Motors, Ltd. (Japan) 13,000 93,946 HMS Holdings Corp. † 848 28,247 Home Depot, Inc. (The) 16,400 869,036 Indofood Agri Resources, Ltd. (Singapore) 1,000 1,144 Industria de Diseno Textil (Inditex) SA (Spain) 1,018 105,291 Isuzu Motors, Ltd. (Japan) 22,000 117,619 KAR Auction Services, Inc. † 1,861 31,991 Kingfisher PLC (United Kingdom) 9,246 41,806 La-Z-Boy, Inc. † S 2,211 27,173 Leapfrog Enterprises, Inc. † 6,442 66,095 Lear Corp. 3,000 113,190 Localiza Rent a Car SA (Brazil) 1,700 25,688 Lowe’s Cos., Inc. 11,800 335,592 LVMH Moet Hennessy Louis Vuitton SA (France) 426 64,930 Macy’s, Inc. 9,300 319,455 Major Cineplex Group PCL (Thailand) 18,200 9,971 Marriott International, Inc. Class A S 6,400 250,880 McGraw-Hill Cos., Inc. (The) 6,800 306,000 Men’s Wearhouse, Inc. (The) S 1,284 36,132 MGM China Holdings, Ltd. (Hong Kong) 35,600 54,753 News Corp. Class A 27,200 606,288 Next PLC (United Kingdom) 2,328 116,734 Nissan Motor Co., Ltd. (Japan) 15,500 146,796 Nu Skin Enterprises, Inc. Class A S 397 18,619 O’Reilly Automotive, Inc. † 3,000 251,310 OPAP SA (Greece) 4,662 29,338 Pearson PLC (United Kingdom) 1,677 33,307 Perry Ellis International, Inc. † 1,281 26,581 PetSmart, Inc. 3,100 211,358 Pier 1 Imports, Inc. 750 12,323 Porsche Automobil Holding SE (Preference) (Germany) 909 45,264 PPR SA (France) 154 21,991 Publicis Group SA (France) 1,794 82,042 Randstad Holding NV (Netherlands) 595 17,571 Rent-A-Center, Inc. S 792 26,722 Scania AB Class B (Sweden) 3,290 56,492 Scholastic Corp. 904 25,457 Select Comfort Corp. † 1,288 26,945 Shuffle Master, Inc. † 897 12,379 Sinclair Broadcast Group, Inc. Class A 5,780 52,367 SJM Holdings, Ltd. (Hong Kong) 38,000 70,902 Sonic Automotive, Inc. Class A S 7,655 104,644 Spectrum Brands Holdings, Inc. † 766 24,949 Standard Parking Corp. † 1,359 29,246 Stella International Holdings, Ltd. (Hong Kong) 10,500 26,055 Suzuki Motor Corp. (Japan) 4,500 92,240 Swire Pacific, Ltd. Class A (Hong Kong) 9,000 104,980 Tempur-Pedic International, Inc. † 1,019 23,834 Thor Industries, Inc. 387 10,608 TNS, Inc. † 3,916 70,253 Towers Watson & Co. Class A 2,100 125,790 Town Sports International Holdings, Inc. † 2,751 36,561 Trump Entertainment Resorts, Inc. † 34 102 COMMON STOCKS (49.0%)* cont. Shares Value Consumer cyclicals cont. TUI Travel PLC (United Kingdom) 15,255 $40,708 URS Corp. 2,900 101,152 Valeo SA (France) S 558 23,121 ValueClick, Inc. † 761 12,473 Vertis Holdings, Inc. † F 115 1 Viacom, Inc. Class B 10,924 513,646 VistaPrint NV † S 3,700 119,510 Volkswagen AG (Preference) (Germany) 547 86,725 Volvo AB Class B (Sweden) 1,492 17,092 VOXX International Corp. † 4,259 39,694 Wal-Mart de Mexico SAB de CV ADR (Mexico) S 1,000 26,640 Wal-Mart Stores, Inc. 2,897 201,979 WPP PLC (Ireland) 6,742 81,944 Wyndham Worldwide Corp. 4,100 216,234 Wynn Resorts, Ltd. 2,000 207,440 Consumer staples (5.0%) AFC Enterprises † 5,312 122,920 Ajinomoto Co., Inc. (Japan) 2,000 27,804 Anheuser-Busch InBev NV (Belgium) 3,184 247,533 Associated British Foods PLC (United Kingdom) 4,743 95,432 Avis Budget Group, Inc. † S 5,986 90,987 Barrett Business Services, Inc. 993 20,992 Beacon Roofing Supply, Inc. † S 2,050 51,701 BRF — Brasil Foods SA ADR (Brazil) 343 5,210 Brinker International, Inc. S 3,844 122,508 British American Tobacco (BAT) PLC (United Kingdom) 3,591 182,776 Bunge, Ltd. 139 8,721 Campbell Soup Co. S 6,700 223,646 Career Education Corp. † 1,477 9,881 Casino Guichard-Perrachon SA (France) 1,044 91,669 Chaoda Modern Agriculture Holdings, Ltd. (China) † F 10,000 645 Cheesecake Factory, Inc. (The) † 964 30,809 Chiquita Brands International, Inc. † S 120 600 Church & Dwight Co., Inc. S 1,500 83,205 Coca-Cola Co. (The) 4,800 375,312 Cola-Cola Amatil, Ltd. (Australia) 1,777 24,407 ConAgra Foods, Inc. 13,100 339,683 Corinthian Colleges, Inc. † S 5,961 17,227 Corrections Corporation of America 4,100 120,745 Costco Wholesale Corp. 9,300 883,500 CVS Caremark Corp. 24,900 1,163,577 Danone (France) 1,308 81,204 Diageo PLC (United Kingdom) 2,287 58,834 Distribuidora Internacional de Alimentacion SA (Spain) † 8,656 40,683 Dollar Thrifty Automotive Group † 315 25,502 Dr. Pepper Snapple Group, Inc. S 7,800 341,250 Glanbia PLC (Ireland) 430 3,180 Heineken Holding NV (Netherlands) 1,697 75,954 Herbalife, Ltd. S 2,800 135,324 Imperial Tobacco Group PLC (United Kingdom) 255 9,812 Ingredion, Inc. 143 7,081 IOI Corp. Bhd (Malaysia) 3,700 6,068 Japan Tobacco, Inc. (Japan) 8,400 248,922 Kao Corp. (Japan) 3,100 85,498 Kerry Group PLC Class A (Ireland) 3,530 154,536 Putnam VT Global Asset Allocation Fund 7 COMMON STOCKS (49.0%)* cont. Shares Value Consumer staples cont. Koninklijke Ahold NV (Netherlands) 5,065 $62,762 Kroger Co. (The) 16,700 387,273 Kuala Lumpur Kepong Bhd (Malaysia) 900 6,531 Lawson, Inc. (Japan) 1,300 90,951 Lianhua Supermarket Holdings Co., Ltd. (China) 10,000 9,634 Lorillard, Inc. S 3,600 475,020 Maple Leaf Foods, Inc. (Canada) 278 3,198 McDonald’s Corp. 1,714 151,740 Minor International PCL (Thailand) 31,100 14,003 Molson Coors Brewing Co. Class B 5,600 233,016 Nestle SA (Switzerland) 4,381 261,333 Olam International, Ltd. (Singapore) 8,545 12,435 Papa John’s International, Inc. † 493 23,452 PepsiCo, Inc. S 2,480 175,237 Philip Morris International, Inc. 18,961 1,654,537 Prestige Brands Holdings, Inc. † 1,689 26,703 Procter & Gamble Co. (The) 8,824 540,470 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 13,500 3,873 Rakuten, Inc. (Japan) 4,000 41,423 Robert Half International, Inc. 5,200 148,564 SABMiller PLC (United Kingdom) 1,193 47,920 Sally Beauty Holdings, Inc. † 1,246 32,072 Smithfield Foods, Inc. † 156 3,374 Spartan Stores, Inc. 1,240 22,481 Tate & Lyle PLC (United Kingdom) 488 4,959 Tesco PLC (United Kingdom) 5,227 25,408 Toyota Tsusho Corp. (Japan) 4,800 91,555 Tyson Foods, Inc. Class A 274 5,159 Unilever PLC (United Kingdom) 1,630 54,783 USANA Health Sciences, Inc. † 309 12,706 WM Morrison Supermarkets PLC (United Kingdom) 9,307 38,843 Woolworths, Ltd. (Australia) 3,403 93,598 Yamazaki Baking Co., Inc. (Japan) 4,000 52,377 Energy (4.5%) Basic Energy Services, Inc. † S 2,917 30,103 BG Group PLC (United Kingdom) 7,121 145,751 BP PLC (United Kingdom) 12,860 86,164 Canadian Natural Resources, Ltd. (Canada) 2,700 72,426 Chevron Corp. 12,401 1,308,306 Clayton Williams Energy, Inc. † 461 22,303 Cloud Peak Energy, Inc. † S 1,369 23,150 Compton Petroleum Corp. (Canada) † 2,107 2,254 ConocoPhillips S 3,748 209,438 Contango Oil & Gas Co. † S 578 34,218 CVR Energy, Inc. (Escrow) † 1,984 — Deepocean Group (Shell) (acquired 6/9/11, cost $19,306) (Norway) † ‡ 1,329 21,264 Delek US Holdings, Inc. 1,543 27,141 Diamond Offshore Drilling, Inc. 2,100 124,173 Energy Partners, Ltd. † 2,102 35,524 ENI SpA (Italy) 8,357 178,350 Exxon Mobil Corp. 21,004 1,797,312 Helix Energy Solutions Group, Inc. † S 4,084 67,018 Helmerich & Payne, Inc. S 2,600 113,048 HollyFrontier Corp. 5,000 177,150 COMMON STOCKS (49.0%)* cont. Shares Value Energy cont. Inpex Corp. (Japan) 13 $72,882 Key Energy Services, Inc. † S 4,069 30,924 Marathon Oil Corp. 12,200 311,954 Marathon Petroleum Corp. 6,950 312,194 Mitcham Industries, Inc. † 1,684 28,577 Murphy Oil Corp. 4,000 201,160 National Oilwell Varco, Inc. S 6,700 431,748 Nexen, Inc. (Canada) 775 13,123 Occidental Petroleum Corp. 6,895 591,384 Oceaneering International, Inc. 5,500 263,230 Peabody Energy Corp. 6,100 149,572 Petrofac, Ltd. (United Kingdom) 5,526 120,807 Petroleo Brasileiro SA ADR (Brazil) 635 11,919 Phillips 66 † 1,924 63,954 Repsol YPF SA (Rights) (Spain) † 2,465 1,728 Repsol YPF SA (Spain) 2,465 39,633 REX American Resources Corp. † 896 17,490 Rosetta Resources, Inc. † 490 17,954 Royal Dutch Shell PLC Class A (United Kingdom) 5,734 193,157 Royal Dutch Shell PLC Class A (United Kingdom) 4,254 143,751 Royal Dutch Shell PLC Class B (United Kingdom) 4,162 145,255 Schlumberger, Ltd. 2,400 155,784 Stallion Oilfield Holdings, Ltd. † 143 4,576 Statoil ASA (Norway) 5,213 124,653 Stone Energy Corp. † S 3,179 80,556 Superior Energy Services † 4,600 93,058 Swift Energy Co. † S 1,824 33,945 Technip SA (France) 691 72,109 Tesoro Corp. † 4,500 112,320 Total SA (France) 3,129 141,209 Tullow Oil PLC (United Kingdom) 2,618 60,435 Unit Corp. † 688 25,380 Vaalco Energy, Inc. † 7,642 65,950 Valero Energy Corp. 17,100 412,965 W&T Offshore, Inc. 1,957 29,942 Western Refining, Inc. 1,658 36,924 Williams Cos., Inc. (The) 7,000 201,740 Financials (7.9%) 3i Group PLC (United Kingdom) 10,878 33,676 ACE, Ltd. 918 68,051 Agree Realty Corp. R 1,196 26,467 AIA Group, Ltd. (Hong Kong) 40,400 139,297 Allianz SE (Germany) 1,300 130,721 Allied World Assurance Co. Holdings AG 2,477 196,847 American Capital Agency Corp. R 507 17,040 American Equity Investment Life Holding Co. S 3,800 41,838 American Financial Group, Inc. 3,444 135,108 American Safety Insurance Holdings, Ltd. † 1,937 36,319 Amtrust Financial Services, Inc. S 679 20,173 Aon PLC (United Kingdom) 9,900 463,122 Apollo Commercial Real Estate Finance, Inc. R 2,270 36,479 Apollo Residential Mortgage, Inc. 1,909 36,806 Arch Capital Group, Ltd. † 5,104 202,578 Arlington Asset Investment Corp. Class A 817 17,737 ARMOUR Residential REIT, Inc. R 3,812 27,103 Ashford Hospitality Trust, Inc. R 4,485 37,809 8 Putnam VT Global As set Allocation Fund COMMON STOCKS (49.0%)* cont. Shares Value Financials cont. Ashmore Group PLC (United Kingdom) 6,001 $32,932 Assurant, Inc. 3,900 135,876 Assured Guaranty, Ltd. (Bermuda) 10,434 147,119 Australia & New Zealand Banking Group, Ltd. (Australia) 9,597 217,862 AvalonBay Communities, Inc. R 2,200 311,256 AXA SA (France) S 8,206 109,831 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 2,815 20,289 Banco Santander Central Hispano SA (Spain) 8,462 56,516 Bank of America Corp. 7,204 58,929 Bank of the Ozarks, Inc. S 909 27,343 Barclays PLC (United Kingdom) 60,225 154,164 Berkshire Hathaway, Inc. Class B † 4,400 366,652 BM&F Bovespa SA (Brazil) 3,500 17,862 BNP Paribas SA (France) 2,550 98,440 British Land Company PLC (United Kingdom) R 4,879 39,084 Cardinal Financial Corp. 2,336 28,686 Cardtronics, Inc. † 1,408 42,536 CBL & Associates Properties, Inc. R 3,030 59,206 CBOE Holdings, Inc. 6,300 174,384 Chimera Investment Corp. R 31,100 73,396 China Construction Bank Corp. (China) 91,000 62,742 China Pacific Insurance (Group) Co., Ltd. (China) 3,400 11,084 CIT Group, Inc. † 2,900 103,356 Citigroup, Inc. 4,879 133,733 Citizens & Northern Corp. 1,505 28,670 Citizens Republic Bancorp, Inc. † 1,336 22,886 City National Corp. S 800 38,864 CNO Financial Group, Inc. 5,239 40,864 Commonwealth Bank of Australia (Australia) 2,966 162,318 DBS Group Holdings, Ltd. (Singapore) 5,000 55,190 Deutsche Bank AG (Germany) 2,713 98,599 Dexus Property Group (Australia) 98,768 94,472 Dynex Capital, Inc. R 2,847 29,552 East West Bancorp, Inc. 4,178 98,016 Eaton Vance Corp. S 8,100 218,295 Equity Residential Trust R 6,300 392,868 Everest Re Group, Ltd. S 1,800 186,282 Fidelity National Financial, Inc. Class A 9,000 173,340 Financial Institutions, Inc. 1,558 26,299 First Community Bancshares Inc. 1,476 21,299 First Industrial Realty Trust † R 2,114 26,679 Flushing Financial Corp. 2,725 37,142 FXCM, Inc. Class A 1,547 18,193 Genworth Financial, Inc. Class A † 4,977 28,170 Glimcher Realty Trust R 2,800 28,616 Goldman Sachs Group, Inc. (The) 2,900 277,994 Hachijuni Bank, Ltd. (The) (Japan) 11,000 57,229 Hang Lung Group, Ltd. (Hong Kong) 11,000 67,794 Hanmi Financial Corp. † 3,082 32,299 Hartford Financial Services Group, Inc. (The) S 14,800 260,924 Heartland Financial USA, Inc. S 1,046 25,104 Henderson Land Development Co., Ltd. (Hong Kong) 3,000 16,667 HFF, Inc. Class A † 4,937 68,822 Home Bancshares, Inc. 1,158 35,412 Housing Development Finance Corp., Ltd. (HDFC) (India) 1,612 18,970 COMMON STOCKS (49.0%)* cont. Shares Value Financials cont. HSBC Holdings PLC (London Exchange) (United Kingdom) 29,529 $260,370 Hysan Development Co., Ltd. (Hong Kong) 5,000 19,018 Industrial and Commercial Bank of China, Ltd. (China) 33,000 18,453 ING Groep NV GDR (Netherlands) † 11,396 76,887 Insurance Australia Group, Ltd. (Australia) 25,046 89,753 Interactive Brokers Group, Inc. Class A 3,493 51,417 Invesco Mortgage Capital, Inc. R 1,148 21,054 Investment AB Kinnevik Class B (Sweden) 4,302 86,405 Jefferies Group, Inc. 12,400 161,076 Jones Lang LaSalle, Inc. 1,288 90,637 JPMorgan Chase & Co. 38,543 1,377,141 Kasikornbank PCL NVDR (Thailand) 2,900 14,870 Lexington Realty Trust R 10,726 90,849 LTC Properties, Inc. R 1,681 60,987 Macquarie Group, Ltd. (Australia) 638 17,178 Maiden Holdings, Ltd. (Bermuda) 2,577 22,368 MainSource Financial Group, Inc. 2,315 27,386 MFA Financial, Inc. R 3,826 30,187 Mirvac Group (Australia) R 15,450 20,233 Mission West Properties R 2,225 19,180 Mitsubishi UFJ Financial Group, Inc. (Japan) 36,700 175,639 Mitsui Fudosan Co., Ltd. (Japan) 4,000 77,595 Morgan Stanley 27,000 393,930 Nasdaq OMX Group, Inc. (The) 8,400 190,428 National Australia Bank, Ltd. (Australia) 2,625 63,749 National Bank of Canada (Canada) 570 40,741 National Financial Partners Corp. † S 1,262 16,911 National Health Investors, Inc. R 1,497 76,227 Nelnet, Inc. Class A 1,391 31,993 Northern Trust Corp. 8,400 386,568 Ocwen Financial Corp. † 4,214 79,139 One Liberty Properties, Inc. R 1,569 29,544 ORIX Corp. (Japan) 1,870 174,056 Peoples Bancorp, Inc. 1,437 31,585 Persimmon PLC (United Kingdom) 1,471 14,076 PNC Financial Services Group, Inc. 6,100 372,771 Popular, Inc. (Puerto Rico) † 1,212 20,131 Portfolio Recovery Associates, Inc. † S 308 28,108 Protective Life Corp. 1,204 35,410 Prudential PLC (United Kingdom) 16,627 192,647 PS Business Parks, Inc. R 618 41,851 Public Storage R 2,900 418,789 Rayonier, Inc. R 3,200 143,680 Reinsurance Group of America, Inc. Class A 3,000 159,630 RenaissanceRe Holdings, Ltd. 2,081 158,177 Republic Bancorp, Inc. Class A S 552 12,282 Resona Holdings, Inc. (Japan) 11,300 46,639 Royal Bank of Scotland Group PLC (United Kingdom) † 4,921 16,682 Sberbank of Russia ADR (Russia) 6,981 75,935 SCOR SE (France) 868 21,060 Sekisui Chemical Co., Ltd. (Japan) 6,000 55,873 Simon Property Group, Inc. R 5,300 824,998 Southside Bancshares, Inc. 1,907 42,869 Sovran Self Storage, Inc. R 1,069 53,546 St. Joe Co. (The) † S 5,600 88,536 Putnam VT Global Asset Allocation Fund 9 COMMON STOCKS (49.0%)* cont. Shares Value Financials cont. Standard Chartered PLC (United Kingdom) 5,021 $109,462 Starwood Property Trust, Inc. R 893 19,030 Stockland (Units) (Australia) R 20,399 64,589 Sun Hung Kai Properties, Ltd. (Hong Kong) 1,000 11,866 Suncorp Group, Ltd. (Australia) 8,101 67,610 Svenska Handelsbanken AB Class A (Sweden) 2,613 86,136 Swedbank AB Class A (Sweden) 5,067 80,128 Swiss Life Holding AG (Switzerland) 869 82,003 SWS Group, Inc. 4,028 21,469 Symetra Financial Corp. 2,551 32,194 TD Ameritrade Holding Corp. S 13,400 227,800 UniCredit SpA (Italy) † 5,595 21,201 United Overseas Bank, Ltd. (Singapore) 1,000 14,861 Universal Health Realty Income Trust R 392 16,280 Urstadt Biddle Properties, Inc. Class A R 1,253 24,772 Virginia Commerce Bancorp, Inc. † 3,751 31,621 W.R. Berkley Corp. S 4,600 179,032 Walker & Dunlop, Inc. † 1,221 15,690 Washington Banking Co. 1,805 25,090 Wells Fargo & Co. 34,785 1,163,210 Westpac Banking Corp. (Australia) 3,229 70,245 Wheelock and Co., Ltd. (Hong Kong) 12,000 45,597 Government (—%) Banco Latinoamericano de Exportaciones SA Class E (Panama) 2,681 57,454 Health care (5.7%) Abbott Laboratories 1,600 103,152 ABIOMED, Inc. † 1,819 41,510 Aetna, Inc. 8,122 314,890 Affymax, Inc. † S 1,767 22,759 Alfresa Holdings Corp. (Japan) 900 47,703 Amarin Corp. PLC ADR (Ireland) † S 770 11,134 Amedisys, Inc. † S 374 4,656 AmerisourceBergen Corp. 6,200 243,970 Amgen, Inc. 2,200 160,688 AmSurg Corp. † S 1,064 31,899 Assisted Living Concepts, Inc. Class A 1,746 24,828 Astellas Pharma, Inc. (Japan) 2,500 109,200 AstraZeneca PLC (United Kingdom) 2,702 120,777 athenahealth, Inc. † 276 21,851 Bayer AG (Germany) 2,216 159,793 Biosensors International Group, Ltd. (Singapore) † 12,000 10,855 Biotest AG-Vorzugsaktien (Preference) (Germany) 204 9,700 C.R. Bard, Inc. 2,100 225,624 Celgene Corp. † 2,300 147,568 Centene Corp. † 586 17,674 Charles River Laboratories International, Inc. † 736 24,111 Coloplast A/S Class B (Denmark) 401 72,072 Computer Programs & Systems, Inc. 395 22,602 Conmed Corp. S 2,141 59,241 Covidien PLC (Ireland) 431 23,059 Cubist Pharmaceuticals, Inc. † 1,075 40,753 Elan Corp. PLC ADR (Ireland) † 3,444 50,248 Eli Lilly & Co. 19,063 817,993 Endo Health Solutions, Inc. † 5,000 154,900 COMMON STOCKS (49.0%)* cont. Shares Value Health care cont. Forest Laboratories, Inc. † 15,625 $546,719 Fresenius SE & Co. KGgA (Germany) 786 81,504 Gilead Sciences, Inc. † 8,100 415,368 GlaxoSmithKline PLC (United Kingdom) 10,560 239,457 Greatbatch, Inc. † 2,633 59,795 Grifols SA ADR (Spain) † S 8,736 83,866 HCA Holdings, Inc. 3,400 103,462 Health Management Associates, Inc. Class A † 8,900 69,865 HealthSouth Corp. † S 3,184 74,060 Hi-Tech Pharmacal Co., Inc. † 1,157 37,487 Hill-Rom Holdings, Inc. 800 24,680 Humana, Inc. 3,600 278,784 Jazz Pharmaceuticals PLC (Ireland) † 3,369 151,639 Johnson & Johnson 8,510 574,936 Kindred Healthcare, Inc. † S 3,067 30,149 Lincare Holdings, Inc. S 892 30,346 Magellan Health Services, Inc. † 35 1,587 McKesson Corp. S 5,200 487,500 MedAssets, Inc. † 4,931 66,322 Medicines Co. (The) † 4,559 104,583 Medicis Pharmaceutical Corp. Class A S 1,559 53,240 Merck & Co., Inc. 6,318 263,777 Metropolitan Health Networks, Inc. † 4,016 38,433 Mitsubishi Tanabe Pharma (Japan) 2,500 35,922 Molina Healthcare, Inc. † S 1,386 32,516 Novartis AG (Switzerland) 1,953 108,938 Novo Nordisk A/S Class B (Denmark) 728 105,321 Obagi Medical Products, Inc. † 5,651 86,291 Omega Healthcare Investors, Inc. R 2,610 58,725 Omnicare, Inc. S 4,670 145,844 OraSure Technologies, Inc. † S 6,320 71,037 Orion OYJ Class B (Finland) 2,238 42,456 Otsuka Holdings Company, Ltd. (Japan) 3,800 116,433 Par Pharmaceutical Cos., Inc. † 3,286 118,756 PDL BioPharma, Inc. S 5,798 38,441 Pernix Therapeutics Holdings † 1,885 13,742 Pfizer, Inc. 66,523 1,530,029 Quality Systems, Inc. S 998 27,455 Questcor Pharmaceuticals, Inc. † 705 37,534 ResMed, Inc. † S 4,200 131,040 Roche Holding AG-Genusschein (Switzerland) 1,161 200,420 RTI Biologics, Inc. † 5,592 21,026 Salix Pharmaceuticals, Ltd. † 334 18,183 Sanofi (France) 3,428 259,949 Spectrum Pharmaceuticals, Inc. † S 5,545 86,280 STAAR Surgical Co. † 5,875 45,649 Suzuken Co., Ltd. (Japan) 1,000 33,728 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 963 37,981 Triple-S Management Corp. Class B (Puerto Rico) † S 793 14,496 United Therapeutics Corp. † S 3,505 173,077 UnitedHealth Group, Inc. 18,321 1,071,779 ViroPharma, Inc. † S 2,620 62,094 Warner Chilcott PLC Class A (Ireland) † 12,374 221,742 WellCare Health Plans, Inc. † 1,257 66,621 10 Putnam VT Global As set Allocation Fund COMMON STOCKS (49.0%)* cont. Shares Value Technology (8.8%) Acacia Research † 415 $15,455 Actuate Corp. † 12,398 85,918 Acxiom Corp. † 3,919 59,216 Advanced Micro Devices, Inc. † S 1,100 6,303 Agilent Technologies, Inc. 8,700 341,388 Amadeus IT Holding SA Class A (Spain) 2,193 46,441 Anixter International, Inc. S 438 23,236 AOL, Inc. † S 8,400 235,872 Apple, Inc. † 10,114 5,906,576 Applied Materials, Inc. 21,400 245,244 ASML Holding NV (Netherlands) 1,394 71,034 Aspen Technology, Inc. † 1,357 31,415 Asustek Computer, Inc. (Taiwan) 660 6,105 Baidu, Inc. ADR (China) † 445 51,166 BMC Software, Inc. † 6,400 273,152 Broadcom Corp. Class A † 8,400 283,920 Brocade Communications Systems, Inc. † 24,692 121,732 CA, Inc. 11,292 305,900 Cadence Design Systems, Inc. † S 15,300 168,147 Cirrus Logic, Inc. † 1,276 38,127 Cisco Systems, Inc. 42,800 734,876 Coherent, Inc. † 476 20,611 Coinstar, Inc. † 319 21,903 Computershare, Ltd. (Australia) 2,984 22,811 Concur Technologies, Inc. † 498 33,914 Dell, Inc. † 22,727 284,542 EnerSys † 1,721 60,355 Entegris, Inc. † 4,710 40,223 Fair Isaac Corp. S 2,289 96,779 FEI Co. † S 1,305 62,431 Fujitsu, Ltd. (Japan) 29,000 138,959 Gemalto NV (Netherlands) 301 21,647 Google, Inc. Class A † 2,639 1,530,805 GSI Group, Inc. † 4,031 46,195 Hollysys Automation Technologies, Ltd. (China) † S 3,000 25,560 Hon Hai Precision Industry Co., Ltd. (Taiwan) 11,600 34,978 IBM Corp. 4,372 855,076 Infineon Technologies AG (Germany) 12,989 88,071 InnerWorkings, Inc. † 1,958 26,492 Integrated Silicon Solutions, Inc. † 2,130 21,492 Intel Corp. S 13,753 366,517 Ixia † S 1,518 18,246 JDA Software Group, Inc. † 1,894 56,233 KLA-Tencor Corp. S 3,600 177,300 Konami Corp. (Japan) 2,900 65,866 L-3 Communications Holdings, Inc. S 3,200 236,832 Lam Research Corp. † 3,300 124,542 LivePerson, Inc. † S 1,340 25,540 Manhattan Associates, Inc. † 621 28,386 Mentor Graphics Corp. † 3,675 55,125 Microsoft Corp. 64,211 1,964,214 Monotype Imaging Holdings, Inc. † 1,421 23,830 MTS Systems Corp. 712 27,448 Netscout Systems, Inc. † 2,254 48,664 Nova Measuring Instruments, Ltd. (Israel) † 3,437 29,971 NTT Data Corp. (Japan) 11 33,777 COMMON STOCKS (49.0%)* cont. Shares Value Technology cont. NVIDIA Corp. † 12,200 $168,604 Omnivision Technologies, Inc. † S 1,178 15,738 Oracle Corp. 7,482 222,215 Parametric Technology Corp. † 1,222 25,613 Pericom Semiconductor Corp. † 2,995 26,955 Photronics, Inc. † S 3,817 23,284 Plantronics, Inc. 841 28,089 Polycom, Inc. † S 5,500 57,860 Procera Networks, Inc. † 1,137 27,640 QLIK Technologies, Inc. † 897 19,842 QLogic Corp. † 16,620 227,528 Qualcomm, Inc. 3,339 185,916 RealD, Inc. † 2,161 32,329 RealPage, Inc. † 1,083 25,082 RF Micro Devices, Inc. † 10,635 45,199 Rudolph Technologies, Inc. † S 3,072 26,788 Samsung Electronics Co., Ltd. (South Korea) 57 60,433 SAP AG (Germany) 899 53,089 Silicon Graphics International Corp. † 1,073 6,889 SK Hynix, Inc. (South Korea) † 1,280 27,056 Skyworks Solutions, Inc. † 855 23,401 Softbank Corp. (Japan) 1,900 70,640 Spreadtrum Communications, Inc. ADR (China) S 1,700 30,005 Symantec Corp. † 19,900 290,739 Synchronoss Technologies, Inc. † S 578 10,676 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 4,000 10,949 Tangoe, Inc. † 840 17,900 Tech Data Corp. † S 1,800 86,706 Telefonaktiebolaget LM Ericsson Class B (Sweden) 4,095 37,367 Tencent Holdings, Ltd. (China) 1,200 35,437 Teradyne, Inc. † 8,476 119,173 Texas Instruments, Inc. 200 5,738 TIBCO Software, Inc. † 1,972 59,002 TTM Technologies, Inc. † 2,033 19,131 Tyler Technologies, Inc. † 550 22,193 Ultimate Software Group, Inc. † S 390 34,757 Unisys Corp. † 490 9,580 VASCO Data Security International, Inc. † S 6,887 56,336 Vishay Intertechnology, Inc. † S 7,600 71,668 Websense, Inc. † 1,319 24,705 Western Digital Corp. † 4,800 146,304 Yaskawa Electric Corp. (Japan) 2,000 15,178 Transportation (0.5%) Alaska Air Group, Inc. † 918 32,956 Central Japan Railway Co. (Japan) 22 173,866 ComfortDelgro Corp., Ltd. (Singapore) 49,000 60,043 Delta Air Lines, Inc. † 26,200 286,890 Deutsche Post AG (Germany) 1,928 34,147 International Consolidated Airlines Group SA (United Kingdom) † 14,335 36,025 Neptune Orient Lines, Ltd. (Singapore) † 59,000 52,079 Swift Transportation Co. † 5,625 53,156 United Parcel Service, Inc. Class B 2,800 220,528 US Airways Group, Inc. † 2,025 26,993 Wabtec Corp. 1,800 140,418 Putnam VT Global Asset Allocation Fund 11 COMMON STOCKS (49.0%)* cont. Shares Value Utilities and power (1.6%) AES Corp. (The) † 20,561 $263,798 Ameren Corp. 8,000 268,320 CenterPoint Energy, Inc. 13,600 281,112 Centrica PLC (United Kingdom) 15,693 78,232 Chubu Electric Power, Inc. (Japan) 1,500 24,354 CMS Energy Corp. 8,800 206,800 DTE Energy Co. 5,300 314,449 Electric Power Development Co. (Japan) 1,700 44,584 Enel SpA (Italy) 18,889 60,956 Energias de Portugal (EDP) SA (Portugal) 7,986 18,866 Entergy Corp. 5,300 359,817 GDF Suez (France) 3,612 86,178 International Power PLC (United Kingdom) 3,088 20,202 National Grid PLC (United Kingdom) 11,924 126,211 NRG Energy, Inc. † S 9,000 156,240 Origin Energy, Ltd. (Australia) 3,506 44,100 PG&E Corp. 11,100 502,497 Red Electrica Corporacion SA (Spain) 1,951 85,082 TECO Energy, Inc. 8,000 144,480 Toho Gas Co., Ltd. (Japan) 8,000 49,686 Tokyo Gas Co., Ltd. (Japan) 15,000 76,606 Westar Energy, Inc. 4,402 131,840 Total common stocks (cost $93,583,595) CORPORATE BONDS AND NOTES (17.5%)* Principal amount Value Basic materials (1.3%) Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 $30,000 $30,619 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 20,000 25,450 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 15,000 16,571 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 110,000 130,172 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 65,000 63,050 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 20,000 21,750 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 50,000 53,625 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 90,000 106,763 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 45,000 48,206 Dow Chemical Co. (The) sr. unsec. notes 5 1/4s, 2041 20,000 22,004 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 50,000 66,504 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 95,000 103,543 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 145,000 147,812 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 100,000 101,993 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 35,000 35,371 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 60,000 58,500 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 25,000 25,313 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 35,000 37,100 CORPORATE BONDS AND NOTES (17.5%)* cont. Principal amount Value Basic materials cont. FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) $15,000 $15,225 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 55,000 55,203 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 25,000 25,027 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 10,000 8,625 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 35,000 35,700 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.967s, 2014 15,000 13,838 Hexion U.S. Finance Corp./Hexion Nove Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 15,000 15,375 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 25,000 28,188 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 45,000 50,513 International Paper Co. sr. unsec. notes 7.95s, 2018 175,000 220,523 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 45,000 48,375 Louisiana-Pacific Corp. 144A sr. unsec. notes 7 1/2s, 2020 20,000 20,950 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 50,000 68,261 LyondellBasell Industries NV 144A sr. unsec. notes 5s, 2019 (Netherlands) 200,000 209,750 Momentive Performance Materials, Inc. notes 9s, 2021 40,000 30,300 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 10,000 10,025 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 25,000 25,750 Norbord, Inc. sr. unsub. notes 7 1/4s, 2012 (Canada) 5,000 5,000 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 35,000 37,713 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 45,000 44,438 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) † F 55,000 — Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 62,000 84,771 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 37,000 38,117 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 38,000 39,033 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 15,000 15,675 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 40,000 40,400 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 5,000 5,000 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 45,000 50,569 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 50,000 58,250 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 45,000 46,463 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 35,000 35,963 12 Putnam VT Global As set Allocation Fund CORPORATE BONDS AND NOTES (17.5%)* cont. Principal amount Value Basic materials cont. Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) $45,000 $50,231 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 40,000 42,300 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 30,000 11,850 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 5,000 3,800 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 4,933 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 35,000 39,097 Capital goods (0.8%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 70,000 75,163 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 55,000 58,300 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 25,000 25,750 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 5,000 5,200 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 10,000 11,050 BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 30,000 30,750 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 25,000 26,625 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 40,000 43,500 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 20,000 20,600 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 40,000 47,077 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 20,000 22,150 Bombardier, Inc. 144A sr. unsec. notes 5 3/4s, 2022 (Canada) 25,000 24,906 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 40,000 42,800 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec notes 10 1/8s, 2020 20,000 20,450 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 85,000 84,851 Exide Technologies sr. notes 8 5/8s, 2018 25,000 19,719 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 65,000 65,760 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 65,000 70,038 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 159,000 202,993 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 10,000 10,538 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 65,000 59,800 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 40,000 42,450 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 20,000 22,550 Ryerson Holding Corp. sr. disc. notes zero %, 2015 45,000 23,400 Ryerson, Inc. company guaranty sr. notes 12s, 2015 84,000 84,420 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 70,000 78,240 CORPORATE BONDS AND NOTES (17.5%)* cont. Principal amount Value Capital goods cont. Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 $20,000 $21,700 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 35,000 37,800 Terex Corp. company guaranty sr. unsec. notes 10 7/8s, 2016 15,000 16,819 Terex Corp. sr. unsec. sub. notes 8s, 2017 45,000 46,688 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 80,000 81,800 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 29,000 31,900 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 55,000 60,363 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 107,000 127,535 United Technologies Corp. sr. unsec. unsub notes 4 1/2s, 2042 30,000 32,952 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 15,000 15,718 Communication services (1.9%) Adelphia Communications Corp. escrow bonds zero %, 2012 55,000 413 AMC Networks, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2021 10,000 11,025 American Tower Corp. sr. unsec. notes 7s, 2017 R 75,000 87,148 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 45,000 53,471 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 63,000 78,472 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 112,000 146,168 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 25,000 26,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 100,000 111,500 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 15,000 16,200 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 30,000 32,625 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 30,000 32,025 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 25,000 27,563 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 25,000 26,750 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 30,000 32,550 CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 105,000 105,740 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 85,000 91,588 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 40,000 38,600 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 15,000 15,600 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 60,000 54,600 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 131,000 168,259 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 40,000 46,812 Putnam VT Global Asset Allocation Fund 13 CORPORATE BONDS AND NOTES (17.5%)* cont. Principal amount Value Communication services cont. Cox Communications, Inc. 144A notes 5 7/8s, 2016 $27,000 $31,363 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 50,000 47,750 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 110,000 113,300 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 15,000 16,088 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 15,000 16,286 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 25,000 26,625 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Germany) 73,000 101,326 Equinix, Inc. sr. unsec. notes 7s, 2021 25,000 27,625 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 46,000 48,131 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 15,000 16,125 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 55,000 58,300 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 30,000 32,250 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 45,000 47,813 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 50,000 54,375 Intelsat Investments SA company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 32,000 33,520 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 35,000 37,013 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec notes 7 1/4s, 2020 (Bermuda) 30,000 31,500 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 86,562 89,375 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 205,000 211,150 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 35,000 36,138 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 30,000 38,393 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 30,000 32,400 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 35,000 36,750 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 10,000 10,263 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 35,000 38,413 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 20,000 20,350 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 70,000 72,888 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 10,000 10,013 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 75,000 78,188 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 10,000 9,063 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 40,000 34,300 CORPORATE BONDS AND NOTES (17.5%)* cont. Principal amount Value Communication services cont. PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 $45,000 $48,488 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 40,000 44,700 Qwest Corp. notes 6 3/4s, 2021 131,000 147,727 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 25,000 27,434 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 3,000 3,285 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 49,000 52,185 Sprint Capital Corp. company guaranty 6 7/8s, 2028 190,000 152,950 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 40,000 41,000 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 55,000 52,663 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 80,000 89,800 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 35,000 36,750 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 120,000 133,607 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 25,000 30,469 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 90,000 123,446 Verizon New Jersey, Inc. debs. 8s, 2022 45,000 59,818 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 50,000 65,706 Videotron Ltee 144A sr. unsec. notes 5s, 2022 (Canada) 40,000 40,600 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 100,000 80,750 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 15,000 16,125 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 5,000 5,269 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 70,850 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 30,000 31,800 Consumer cyclicals (2.9%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 5,413 ADT Corp./The 144A company guaranty sr. unsec notes 4 7/8s, 2042 62,000 60,724 ADT Corp./The 144A company guaranty sr. unsec notes 3 1/2s, 2022 88,000 87,567 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 40,000 31,600 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 50,000 42,625 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 45,000 38,363 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 70,000 75,600 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 50,000 52,500 American Media, Inc. 144A notes 13 1/2s, 2018 3,167 2,977 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 30,000 30,750 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 15,000 15,356 14 Putnam VT Global As set Allocation Fund CORPORATE BONDS AND NOTES (17.5%)* cont. Principal amount Value Consumer cyclicals cont. Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 $10,000 $10,000 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 15,000 16,331 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 15,000 15,300 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 30,000 28,800 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 5,000 4,350 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 15,000 13,088 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 5,000 4,788 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 65,000 54,925 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 40,000 42,600 Building Materials Corp. 144A sr. notes 7s, 2020 15,000 16,163 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 20,000 21,250 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 15,000 16,050 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 35,000 37,100 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 35,000 23,931 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 185,000 201,881 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 15,000 15,525 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 70,000 77,507 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 30,000 30,375 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 5,000 5,550 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 35,000 31,325 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 15,000 15,713 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 55,000 56,650 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 15,000 16,613 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 15,000 16,275 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 ‡‡ 66,976 73,841 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 45,000 39,150 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 40,000 34,200 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 90,000 98,100 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. sub. notes 7 5/8s, 2020 30,000 29,325 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 30,000 31,163 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 50,000 47,125 CORPORATE BONDS AND NOTES (17.5%)* cont. Principal amount Value Consumer cyclicals cont. DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 $40,000 $45,888 DISH DBS Corp. company guaranty 6 5/8s, 2014 5,000 5,363 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 85,000 97,963 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 40,000 43,200 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 40,000 43,000 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 90,000 94,294 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 61,000 69,540 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 60,000 61,425 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 40,000 47,100 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 100,000 122,080 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 50,000 52,000 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 35,000 36,838 HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 30,000 32,400 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 65,000 74,934 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 85,000 94,563 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 35,000 35,875 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 40,000 45,000 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 10,000 11,800 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 10,000 11,000 Lamar Media Corp. 144A sr. sub. notes 5 7/8s, 2022 15,000 15,375 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 163,000 169,928 Liberty Interactive, LLC debs. 8 1/4s, 2030 50,000 51,375 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 40,000 43,800 Limited Brands, Inc. sr. notes 5 5/8s, 2022 15,000 15,450 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 70,000 72,275 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 45,000 52,010 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 45,000 47,090 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 20,000 21,003 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 135,000 135,738 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 40,000 3,200 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 45,000 46,350 MGM Resorts International company guaranty sr. notes 9s, 2020 5,000 5,550 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 15,000 15,075 Putnam VT Global Asset Allocation Fund 15 CORPORATE BONDS AND NOTES (17.5%)* cont. Principal amount Value Consumer cyclicals cont. MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 $20,000 $20,600 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 20,000 20,350 MGM Resorts International sr. notes 10 3/8s, 2014 5,000 5,638 MGM Resorts International sr. notes 6 3/4s, 2012 95,000 95,238 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 20,000 21,400 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 30,000 31,875 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 105,525 110,274 Navistar International Corp. sr. notes 8 1/4s, 2021 89,000 85,440 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 35,000 34,825 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 50,000 59,993 News America Holdings, Inc. debs. 7 3/4s, 2045 85,000 103,943 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 35,000 38,763 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 50,000 52,500 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 15,000 14,663 Owens Corning company guaranty sr. unsec. notes 9s, 2019 110,000 136,950 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 25,000 27,688 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 65,000 67,438 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 25,000 27,313 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 35,000 37,188 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 5,000 5,438 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 50,000 54,500 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 30,000 28,500 QVC Inc. 144A sr. notes 7 3/8s, 2020 25,000 27,688 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 60,000 56,850 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 10,000 10,250 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 15,000 14,663 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 10,000 10,325 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 50,000 55,000 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 35,000 36,225 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 50,000 56,250 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 50,000 48,500 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 15,000 14,400 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 55,000 51,975 CORPORATE BONDS AND NOTES (17.5%)* cont. Principal amount Value Consumer cyclicals cont. Sabre, Inc. 144A sr. notes 8 1/2s, 2019 $25,000 $25,438 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 40,000 42,900 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 18,000 19,530 Sears Holdings Corp. company guaranty 6 5/8s, 2018 20,000 17,850 Spectrum Brands Holdings, Inc. Company guaranty sr. notes 9 1/2s, 2018 25,000 28,250 Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 20,000 22,600 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 35,000 36,138 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 15,000 15,825 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 30,000 31,350 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 5,000 6,773 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 65,000 72,336 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 10,000 10,546 Time Warner, Inc. debs. 9.15s, 2023 40,000 55,592 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 115,000 119,985 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 10,000 9,825 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 90,000 98,325 TransUnion Holding Co., Inc. 144A sr. notes 9 5/8s, 2018 ‡‡ 10,000 10,800 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 10,000 3,825 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 15,000 10,969 Travelport, LLC 144A sr. notes 6.461s, 2016 4,000 3,060 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 21,000 14,700 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 40,000 40,300 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 142,000 200,280 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 10,000 11,958 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 30,000 30,709 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 10,000 11,097 Whirlpool Corp. sr. unsec. unsub notes 4.7s, 2022 35,000 35,386 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 25,000 27,688 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 75,000 83,625 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 50,000 53,750 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 30,000 30,525 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 82,000 87,125 16 Putnam VT Global As set Allocation Fund CORPORATE BONDS AND NOTES (17.5%)* cont. Principal amount Value Consumer staples (1.4%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 $50,000 $69,188 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 6,946 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 60,000 71,497 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 15,000 16,688 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 10,000 10,950 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 30,000 30,863 Avis Budget Car Rental, LLC 144A company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 10,000 10,725 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 4,000 4,994 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 41,000 42,736 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 30,000 34,163 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 10,000 10,500 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 27,899 30,724 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 30,000 25,650 Claire’s Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 33,413 28,485 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 35,000 35,394 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 60,000 67,950 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 20,000 21,500 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 95,000 102,838 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 70,000 82,802 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 50,000 54,500 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 10,000 11,150 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 50,000 53,125 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 15,000 15,563 Delhaize Group company guaranty sr. unsec notes 4 1/8s, 2019 (Belgium) 25,000 24,188 Delhaize Group company guaranty sr. unsec. unsub. bonds 5 7/8s, 2014 (Belgium) 50,000 52,533 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2017 (United Kingdom) 55,000 66,116 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 40,000 56,801 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 45,000 49,275 Dole Food Co. sr. notes 13 7/8s, 2014 13,000 14,706 Dole Food Co. 144A sr. notes 8s, 2016 35,000 36,531 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 40,000 43,900 General Mills, Inc. sr. unsec. notes 5.65s, 2019 25,000 30,179 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 76,000 79,737 CORPORATE BONDS AND NOTES (17.5%)* cont. Principal amount Value Consumer staples cont. Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 $15,000 $16,088 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 50,000 68,049 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $55,000 62,563 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 15,000 14,588 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 5,000 4,650 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 10,000 10,584 Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 4,000 4,853 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 70,000 89,980 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 27,000 32,278 Landry’s Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 25,000 25,375 Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 20,000 20,550 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 51,000 71,255 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 59,000 76,857 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 20,000 21,950 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 58,000 77,488 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 15,000 15,825 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 50,000 54,750 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 90,000 96,300 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 40,000 40,800 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 123,000 125,768 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 15,000 16,988 Rite Aid Corp. 144A sr. notes 9 1/4s, 2020 35,000 35,088 Service Corporation International sr. notes 7s, 2019 20,000 21,500 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 105,000 114,450 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 85,000 97,006 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 35,000 36,050 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.85s, 2016 80,000 91,500 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 10,000 10,400 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 15,000 15,713 UR Merger Sub Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 65,000 72,150 Wendy’s Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 85,000 91,482 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 15,000 15,900 Putnam VT Global Asset Allocation Fund 17 CORPORATE BONDS AND NOTES (17.5%)* cont. Principal amount Value Consumer staples cont. West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 $25,000 $26,125 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 10,000 10,225 Energy (2.1%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 10,000 8,400 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 30,000 25,650 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 120,000 151,072 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 35,000 39,745 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 60,000 62,653 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 5,000 4,225 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 40,000 33,800 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 20,000 9,300 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 20,000 20,900 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 25,000 25,563 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 145,000 154,109 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 75,000 78,375 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 35,000 38,894 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 37,013 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 10,000 9,725 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 15,000 14,550 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 15,000 14,700 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 40,000 36,000 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 45,000 46,688 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 20,000 19,800 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 90,000 94,500 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 50,000 51,875 Continental Resources, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 40,000 40,600 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 55,000 58,094 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 15,000 14,775 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 55,000 60,225 CORPORATE BONDS AND NOTES (17.5%)* cont. Principal amount Value Energy cont. Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 $25,000 $25,938 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. notes 6 7/8s, 2019 15,000 15,675 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 70,000 72,538 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 87,000 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 20,000 20,900 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 25,000 22,813 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 30,000 28,350 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 45,000 45,338 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 6.51s, 2022 (Russia) 100,000 110,876 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 200,000 223,268 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 70,000 66,675 Hercules Off shore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 5,000 4,850 Hercules Off shore, Inc. 144A sr. notes 10 1/2s, 2017 40,000 40,000 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 37,000 37,000 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 10,000 5,050 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 10,000 12,967 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 40,000 39,000 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 10,000 9,700 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 60,000 61,800 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 65,000 72,475 Laredo Petroleum, Inc. 144A company guaranty sr. unsec. notes 7 3/8s, 2022 15,000 15,600 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 20,000 18,850 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 28,411 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 35,000 35,744 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 45,000 34,200 Motiva Enterprises, LLC 144A sr. unsec. unsub. notes 5.2s, 2012 15,000 15,118 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 30,000 30,750 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 35,000 36,575 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 85,000 92,240 Northern Oil and Gas, Inc. 144A company guaranty sr. unsec notes 8s, 2020 35,000 34,825 Oasis Petroleum, Inc. company guaranty sr. unsec notes 6 7/8s, 2023 20,000 20,000 18 Putnam VT Global As set Allocation Fund CORPORATE BONDS AND NOTES (17.5%)* cont. Principal amount Value Energy cont. Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) $45,000 $48,825 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 30,000 32,550 PDC Energy, Inc. company guaranty sr. unsec. notes 12s, 2018 60,000 64,200 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 65,000 71,500 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 5,000 5,063 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 65,000 64,675 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 65,000 64,675 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 75,000 84,343 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 340,000 287,745 Petronas Capital, Ltd. 144A company guaranty unsec. unsub. notes 5 1/4s, 2019 (Malaysia) 100,000 114,915 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 60,000 61,200 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 60,000 58,425 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 20,000 21,700 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 15,000 14,813 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 55,000 59,950 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 100,000 105,000 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 85,000 84,575 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 10,000 9,875 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 20,000 20,250 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 95,000 101,228 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 20,000 20,500 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 15,000 15,263 SM Energy Co. 144A sr. notes 6 1/2s, 2023 5,000 5,081 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 40,000 47,333 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 10,000 10,625 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 10,000 10,088 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 70,000 101,902 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 15,000 16,906 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 25,000 28,870 Whiting Petroleum Corp. company guaranty 7s, 2014 60,000 63,600 Williams Cos., Inc. (The) notes 7 3/4s, 2031 2,000 2,483 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 7,000 8,841 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 15,000 14,925 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 55,000 55,688 CORPORATE BONDS AND NOTES (17.5%)* cont. Principal amount Value Financials (3.7%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 2.046s, 2014 (United Kingdom) $50,000 $47,844 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 200,000 203,630 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 25,000 22,031 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 90,000 117,487 Aflac, Inc. sr. unsec. notes 6.9s, 2039 75,000 90,918 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 35,000 34,388 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 35,000 36,866 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 25,000 27,250 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 25,000 28,750 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 20,000 22,475 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 15,000 15,188 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.667s, 2014 24,000 23,024 Ally Financial, Inc. unsec. sub. notes 8s, 2018 30,000 33,225 American Express Co. sr. unsec. notes 8 1/8s, 2019 145,000 193,082 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 110,000 119,350 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 149,000 164,165 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 105,000 108,907 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 210,000 236,777 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2049 (France) 85,000 71,400 Bank of America Corp. sr. unsec. unsub notes 5 7/8s, 2042 55,000 60,149 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 50,000 54,907 Bank of Montreal sr. unsec. unsub. bonds 2 1/8s, 2013 (Canada) 65,000 66,064 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 20,000 21,086 Bank of New York Mellon Corp. (The) sr. unsec. unsub notes 1.969s, 2017 70,000 70,550 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) 35,000 26,775 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 175,000 176,828 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 22,000 26,302 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 40,000 43,284 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, 2049 (France) 75,000 62,625 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 65,000 70,441 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 105,000 105,131 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 33,000 33,660 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 15,000 15,900 Putnam VT Global Asset Allocation Fund 19 CORPORATE BONDS AND NOTES (17.5%)* cont. Principal amount Value Financials cont. CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 $45,000 $51,075 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 30,000 30,600 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 35,000 36,138 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 20,000 20,600 CIT Group, Inc. 144A bonds 7s, 2017 80,621 80,772 CIT Group, Inc. 144A bonds 7s, 2016 35,000 35,088 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 50,000 53,875 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 35,000 35,963 Citigroup Capital XXI company guaranty jr. unsec. sub. notes FRN 8.3s, 2057 30,000 30,075 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 10,000 11,166 Citigroup, Inc. sub. notes 5s, 2014 71,000 72,780 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 19,000 19,812 Citigroup, Inc. unsec. sub. notes 5 1/2s, 2017 70,000 73,146 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 40,000 43,100 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 40,000 39,600 Deutsche Bank AG London sr. unsec. notes 2 3/8s, 2013 (United Kingdom) 5,000 5,035 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, 2016 perpetual maturity 55,000 45,650 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 57,000 64,604 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 30,000 30,525 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 20,000 22,925 GATX Financial Corp. notes 5.8s, 2016 25,000 26,803 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 135,000 138,881 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.667s, 2016 65,000 62,307 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 150,000 185,727 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 170,000 193,882 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 24,000 23,546 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub notes 5 1/8s, 2022 35,000 35,716 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 R 80,000 81,441 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 60,000 64,383 HSBC Finance Capital Trust IX FRN 5.911s, 2035 100,000 93,875 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 146,000 158,076 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 35,000 35,656 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 5,000 5,069 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 95,000 100,938 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 5,000 5,113 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 73,000 73,000 CORPORATE BONDS AND NOTES (17.5%)* cont. Principal amount Value Financials cont. iStar Financial, Inc. 144A sr. unsec. notes 9s, 2017 R $30,000 $29,400 JPMorgan Chase & Co. sr. notes 6s, 2018 250,000 286,965 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 75,000 75,000 Lehman Brothers E-Capital Trust I Escrow notes zero %, 2065 F 285,000 29 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 10,000 10,100 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 100,000 98,073 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 70,000 76,143 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 223,000 249,523 MetLife, Inc. sr. unsec. 6 3/4s, 2016 55,000 64,493 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 20,000 20,850 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 25,000 25,188 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 25,000 27,563 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 10,000 10,575 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 25,000 26,372 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 45,000 51,932 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 25,000 26,063 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 15,000 15,600 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 40,000 40,600 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 90,000 93,473 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 85,000 88,400 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 25,000 26,063 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 25,000 23,250 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 100,000 101,583 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 30,000 35,400 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 30,000 30,050 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) † 50,000 48,125 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 80,000 81,430 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 21,000 20,293 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 92,323 Simon Property Group LP sr. unsec. unsub notes 3 3/8s, 2022 R 10,000 10,044 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 22,000 24,726 20 Putnam VT Global As set Allocation Fund CORPORATE BONDS AND NOTES (17.5%)* cont. Principal amount Value Financials cont. SLM Corp. sr. notes Ser. MTN, 8s, 2020 $40,000 $43,800 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 25,000 28,000 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 140,000 139,650 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.468s, 2037 75,000 54,580 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 300,000 313,810 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 70,000 73,823 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 100,000 103,367 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 392,000 411,110 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 20,000 23,287 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 15,000 15,523 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 86,773 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity 60,000 58,841 Willis Group North America, Inc. company guaranty 6.2s, 2017 10,000 11,250 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 55,000 53,900 Health care (0.9%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 50,000 58,957 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 38,000 49,715 Amgen, Inc. sr. unsec. notes 3.45s, 2020 125,000 129,551 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 71,000 96,253 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 35,000 36,050 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 25,000 26,703 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 50,000 51,750 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 45,000 47,925 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 80,000 86,073 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 35,000 36,531 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 25,000 27,188 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 35,000 36,488 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 65,000 69,713 HCA, Inc. sr. notes 6 1/2s, 2020 145,000 157,325 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 40,000 43,400 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 65,000 66,463 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 50,000 49,500 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 45,000 49,219 Johnson & Johnson sr. unsec. notes 4.85s, 2041 115,000 141,688 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 75,000 78,750 CORPORATE BONDS AND NOTES (17.5%)* cont. Principal amount Value Health care cont. Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 $40,000 $36,200 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 35,000 38,325 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 25,000 26,688 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 15,000 18,878 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 15,000 15,038 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 ‡‡ 16,477 16,683 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 35,000 37,188 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 6,000 6,870 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 50,000 52,750 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 30,000 33,675 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 50,000 52,541 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 105,000 120,527 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 10,000 10,656 USPI Finance Corp. 144A sr. unsec. notes 9s, 2020 30,000 31,800 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 5,000 5,050 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 20,000 20,675 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 5,000 5,213 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 2,000 1,330 WellPoint, Inc. notes 7s, 2019 35,000 43,555 Technology (0.9%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 5,000 5,425 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 50,000 55,000 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 30,000 20,400 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 5,000 4,150 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 30,000 24,825 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 50,000 46,375 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 70,000 67,900 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 30,000 28,800 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 135,000 146,838 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 38,000 40,565 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 70,000 82,357 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 20,000 20,400 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 25,000 28,125 Putnam VT Global Asset Allocation Fund 21 CORPORATE BONDS AND NOTES (17.5%)* cont. Principal amount Value Technology cont. Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 $15,000 $16,538 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 50,000 50,063 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 165,217 168,934 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 110,000 110,000 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 30,000 30,600 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 24,000 25,800 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 13,000 14,138 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 50,000 53,500 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 35,000 37,567 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 20,000 22,626 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 55,000 69,724 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 40,000 46,162 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 15,000 16,215 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 95,000 100,700 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 24,000 18,420 Lawson Software, Inc. 144A sr. notes 11 1/2s, 2018 20,000 22,600 Lawson Software, Inc. 144A sr. notes 9 3/8s, 2019 20,000 21,350 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 25,000 32,060 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 85,000 98,978 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 35,000 42,883 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 50,000 49,858 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 35,000 38,719 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 7,000 7,193 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 35,000 37,275 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 45,000 48,825 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 55,000 66,858 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 21,000 23,669 Transportation (0.2%) AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 45,000 46,575 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 35,000 40,014 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 35,000 41,538 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 115,000 117,818 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 61,597 69,912 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 75,188 75,564 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 60,000 65,100 CORPORATE BONDS AND NOTES (17.5%)* cont. Principal amount Value Transportation cont. United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 $15,585 $16,267 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 50,000 30,250 Utilities and power (1.4%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 64,000 65,974 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 85,000 96,688 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 55,000 61,188 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 25,000 28,641 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 15,000 15,478 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,664 Beaver Valley Funding Corp. sr. bonds 9s, 2017 11,000 11,378 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 66,000 74,210 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 35,150 37,039 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 40,000 43,700 Calpine Corp. 144A sr. notes 7 1/4s, 2017 95,000 102,125 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 10,000 11,013 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 28,000 36,314 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 45,000 47,961 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 55,000 59,400 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.761s, 2066 165,000 147,923 Dominion Resources, Inc. unsub. notes 5.7s, 2012 91,000 91,931 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 95,000 97,223 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † 70,000 46,900 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 15,000 8,438 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 10,000 6,100 Edison Mission Energy sr. unsec. notes 7.2s, 2019 60,000 33,450 El Paso Corp. sr. unsec. notes 7s, 2017 120,000 136,123 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 39,352 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 20,000 23,687 Electricite de France SA (EDF) 144A notes 6 1/2s, 2019 (France) 60,000 70,619 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 15,000 16,013 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 66,000 68,310 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 24,000 26,100 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 50,000 54,875 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 30,000 32,027 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 25,000 26,793 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 80,000 79,657 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 65,000 63,375 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 10,000 9,888 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 35,000 38,019 22 Putnam VT Global As set Allocation Fund CORPORATE BONDS AND NOTES (17.5%)* cont. Principal amount Value Utilities and power cont. ITC Holdings Corp. 144A notes 5 7/8s, 2016 $50,000 $57,455 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 35,000 40,610 Kansas Gas and Electric Co. bonds 5.647s, 2021 15,520 16,975 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 70,000 84,044 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 39,000 48,799 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 50,000 65,808 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 40,000 51,170 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 15,000 15,900 NRG Energy, Inc. company guaranty 7 3/8s, 2017 20,000 20,800 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 120,000 121,200 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 25,000 27,908 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 40,000 50,407 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 76,000 86,373 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 105,000 105,774 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 37,000 41,725 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 25,000 31,542 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 98,000 98,490 Spectra Energy Capital, LLC sr. notes 8s, 2019 45,000 56,994 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,677 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 30,000 10,200 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 ‡‡ 85,454 15,702 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 25,000 17,063 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 30,000 30,893 Union Electric Co. sr. notes 6.4s, 2017 50,000 59,992 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 25,000 29,333 Total corporate bonds and notes (cost $34,547,785) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (12.9%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (3.1%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from May 20, 2037 to November 20, 2039 $1,787,142 $2,026,671 4 1/2s, TBA, July 1, 2042 4,000,000 4,373,438 U.S. Government Agency Mortgage Obligations (9.8%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, July 1, 2042 7,000,000 7,634,922 4 1/2s, TBA, July 1, 2042 1,000,000 1,072,734 4s, TBA, July 1, 2042 8,000,000 8,514,375 4s, TBA, July 1, 2027 3,000,000 3,190,781 Total U.S. government and agency mortgage obligations (cost $26,655,667) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 4 1/4s, November 15, 2013 ## $20,000 $21,079 Total U.S. treasury obligations (cost $20,021) FOREIGN GOVERNMENT BONDS AND NOTES (3.9%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $40,000 $27,200 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 150,000 132,307 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 840,000 648,060 Canada (Government of) bonds 3 1/2s, 2020 CAD 2,300,000 2,585,732 Canada (Government of) bonds Ser. WL43, 5 3/4s, 2029 CAD 200,000 295,346 Canada (Government of) notes 4s, 2017 CAD 1,500,000 1,662,847 Indonesia (Republic of) 144A notes 5 1/4s, 2042 $250,000 261,563 Poland (Government of) sr. unsec. bonds 5s, 2022 115,000 125,523 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 135,000 146,138 Switzerland (Government of) bonds 2 1/2s, 2016 CHF 600,000 690,074 Switzerland (Government of) bonds 2s, 2021 CHF 300,000 355,319 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 $400,000 393,000 United Kingdom (Government of) bonds 4s, 2060 GBP 20,000 37,979 United Kingdom (Government of) bonds 2 3/4s, 2015 GBP 500,000 830,138 Total foreign government bonds and notes (cost $8,233,959) MORTGAGE-BACKED SECURITIES (3.2%)* Principal amount Value Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.805s, 2049 $119,000 $121,864 Ser. 07-2, Class A2, 5.634s, 2049 64,199 66,415 Ser. 07-1, Class XW, IO, 0.466s, 2049 1,506,474 14,313 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 1.039s, 2042 974,743 11,946 Ser. 04-5, Class XC, IO, 0.878s, 2041 1,326,075 19,623 Ser. 02-PB2, Class XC, IO, 0.692s, 2035 316,621 233 Ser. 07-5, Class XW, IO, 0.58s, 2051 2,658,389 38,637 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.799s, 2046 923,955 38,113 Ser. 09-RR7, Class 2A7, IO, 1.564s, 2047 2,545,238 105,882 Ser. 09-RR7, Class 2A1, IO, 0 3/4s, 2047 2,403,131 61,280 Ser. 09-RR7, Class 1A1, IO, 0 3/4s, 2046 2,429,658 61,956 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 04-PR3I, Class X1, IO, 1.156s, 2041 472,112 6,934 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.212s, 2038 F 1,452,523 24,693 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 432,473 11,331 Ser. 06-AR5, Class 1X, IO, 0 1/2s, 2046 567,678 10,786 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 60,000 61,553 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.161s, 2049 5,944,275 82,744 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.571s, 2049 1,419,163 20,280 Ser. 07-CD4, Class XC, IO, 0.199s, 2049 7,717,835 60,199 Putnam VT Global Asset Allocation Fund 23 MORTGAGE-BACKED SECURITIES (3.2%)* cont. Principal amount Value Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 $20,080 $20,405 Commercial Mortgage Pass-Through Certificates Ser. 05-C6, Class AJ, 5.209s, 2044 186,000 182,430 Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.472s, 2043 4,897,815 47,475 Ser. 06-C8, Class XS, IO, 0.198s, 2046 6,714,953 99,356 Countrywide Alternative Loan Trust FRB Ser. 07-OH1, Class A1D, 0.455s, 2047 558,009 295,745 FRB Ser. 06-OA12, Class A2, 0.454s, 2046 288,028 118,091 FRB Ser. 06-OA10, Class 4A1, 0.435s, 2046 257,715 143,032 FRB Ser. 07-OA3, Class 1A1, 0.385s, 2047 506,192 323,963 FRB Ser. 06-OA18, Class A1, 0.365s, 2046 721,769 429,453 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.966s, 2039 65,920 66,256 Ser. 06-C5, Class AX, IO, 0.214s, 2039 2,963,616 41,194 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.258s, 2049 F 7,051,471 42,305 CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 F 27,000 26,994 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 67,115 71,544 FRB Ser. 03-CK2, Class G, 5.744s, 2036 84,000 84,307 Ser. 02-CP3, Class AX, IO, 1.168s, 2035 229,169 466 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.82s, 2037 42,753 69,623 IFB Ser. 3072, Class SM, 22.91s, 2035 48,530 75,867 IFB Ser. 3072, Class SB, 22.764s, 2035 44,968 70,013 IFB Ser. 3249, Class PS, 21.477s, 2036 51,640 77,735 IFB Ser. 3065, Class DC, 19.135s, 2035 66,384 104,056 IFB Ser. 2990, Class LB, 16.328s, 2034 66,741 92,986 IFB Ser. 3835, Class SC, IO, 6.408s, 2038 759,978 135,185 IFB Ser. 3708, Class SQ, IO, 6.308s, 2040 277,715 39,686 IFB Ser. 3708, Class SA, IO, 6.208s, 2040 478,126 66,990 Ser. 3124, Class DO, PO, zero %, 2036 9,266 8,576 FRB Ser. 3326, Class YF, zero %, 2037 543 537 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.667s, 2036 60,765 102,731 IFB Ser. 05-45, Class DA, 23.521s, 2035 80,558 131,989 IFB Ser. 07-53, Class SP, 23.301s, 2037 61,014 96,949 IFB Ser. 05-75, Class GS, 19.514s, 2035 38,905 56,624 IFB Ser. 404, Class S13, IO, 6.155s, 2040 342,877 48,016 Ser. 06-46, Class OC, PO, zero %, 2036 41,690 38,541 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.513s, 2033 122,113 8 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.149s, 2049 9,360,063 55,730 Ser. 05-C3, Class XC, IO, 0.113s, 2045 27,575,856 140,158 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 75,000 72,549 Ser. 97-C1, Class X, IO, 1.341s, 2029 57,848 1,791 Ser. 05-C1, Class X1, IO, 0.299s, 2043 2,539,283 32,731 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 125 112 Government National Mortgage Association IFB Ser. 11-37, Class SB, IO, 6.456s, 2038 454,624 61,374 IFB Ser. 11-37, Class SD, IO, 6.406s, 2038 585,088 78,256 MORTGAGE-BACKED SECURITIES (3.2%)* cont. Principal amount Value Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 $296,751 $11,217 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 F 111,000 111,609 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 35,351 35,704 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 F 33,161 33,493 Ser. 06-GG6, Class XC, IO, 0.151s, 2038 1,984,335 3,641 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 04-CB9, Class B, 5.852s, 2041 131,000 128,132 Ser. 06-LDP8, Class X, IO, 0.734s, 2045 1,943,517 35,296 Ser. 07-LDPX, Class X, IO, 0.494s, 2049 3,043,559 32,368 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-CB12, Class X1, IO, 0.144s, 2037 2,275,856 21,739 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 35,110 35,454 Ser. 99-C1, Class G, 6.41s, 2031 37,135 36,949 Ser. 98-C4, Class H, 5.6s, 2035 50,000 54,094 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A3, 5.933s, 2040 F 75,000 80,497 Ser. 05-C7, Class AJ, 5.323s, 2040 67,000 68,065 Ser. 06-C7, Class A2, 5.3s, 2038 82,799 82,799 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.842s, 2038 1,247,564 29,139 Ser. 05-C2, Class XCL, IO, 0.503s, 2040 2,386,488 18,230 Ser. 06-C7, Class XCL, IO, 0.332s, 2038 2,201,230 30,877 Ser. 06-C6, Class XCL, IO, 0.247s, 2039 7,248,973 126,458 Ser. 05-C5, Class XCL, IO, 0.232s, 2040 4,355,806 65,211 Ser. 05-C7, Class XCL, IO, 0.151s, 2040 2,899,893 17,718 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.041s, 2050 128,000 132,092 Ser. 05-MCP1, Class XC, IO, 0.248s, 2043 2,412,768 27,037 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.05s, 2039 763,243 10,817 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.301s, 2045 438,783 32,909 Ser. 05-C3, Class X, IO, 6.088s, 2044 111,159 8,337 Morgan Stanley Capital I FRB Ser. 06-T23, Class A2, 5.918s, 2041 111,325 111,951 FRB Ser. 07-HQ12, Class A2, 5.781s, 2049 111,820 113,776 Ser. 07-IQ14, Class A2, 5.61s, 2049 57,690 59,690 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.853s, 2043 79,143 81,517 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 585,078 21,589 FRB Ser. 06-AR8, Class A1A, 0.445s, 2036 269,440 140,614 Ser. 06-AR8, Class X, IO, 0.4s, 2036 890,082 11,927 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.62s, 2039 F 89,000 91,198 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 33,166 34,349 Ser. 07-C34, IO, 0.544s, 2046 1,600,981 24,655 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.513s, 2042 3,010,967 27,580 Ser. 06-C26, Class XC, IO, 0.091s, 2045 1,460,971 4,076 Ser. 06-C23, Class XC, IO, 0.081s, 2045 2,512,559 11,583 24 Putnam VT Global As set Allocation Fund MORTGAGE-BACKED SECURITIES (3.2%)* cont. Principal amount Value WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 F $10,000 $8,501 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-HY1, Class A3A, 0.475s, 2037 358,516 194,495 Total mortgage-backed securities (cost $5,812,105) INVESTMENT COMPANIES (0.8%)* Shares Value iShares Russell 2000 Growth Index Fund 697 $63,755 Market Vectors Gold Miners ETF 1,188 53,187 SPDR S&P rust 11,419 1,556,067 Total investment companies (cost $1,540,970) COMMODITY LINKED NOTES (0.7%)* Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $669,000 $700,844 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 669,000 701,569 Total commodity linked notes (cost $1,338,000) ASSET-BACKED SECURITIES (0.3%)* Principal amount Value Bear Stearns Asset Backed Securities Trust FRB Ser. 06-HE7, Class 2A2, 0.405s, 2036 $192,095 $103,731 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-FF1, Class A2B, 0.335s, 2038 812,427 387,934 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.992s, 2032 43,554 18,293 Merrill Lynch First Franklin Mortgage Loan Trust FRB Ser. 07-3, Class A2B, 0 3/8s, 2037 369,971 217,173 Total asset-backed securities (cost $742,460) SENIOR LOANS (0.2%)* c Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.489s, 2018 $83,714 $73,982 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 14,542 13,439 Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 35,000 34,666 First Data Corp. bank term loan FRN 4.24s, 2018 99,303 91,033 First Data Corp. bank term loan FRN Ser. B3, 2.99s, 2014 10,568 10,120 Goodman Global, Inc. bank term loan FRN 9s, 2017 22,273 22,523 Intelsat SA bank term loan FRN 3.24s, 2014 (Luxembourg) 85,000 82,748 Landry’s, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 49,875 49,937 National Bedding Company, LLC bank term loan FRN Ser. B, 4 3/8s, 2013 6,293 6,293 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.741s, 2017 130,971 78,104 Univision Communications, Inc. bank term loan FRN 4.489s, 2017 17,604 16,569 West Corp. bank term loan FRN Ser. B2, 2.653s, 2013 3,623 3,609 West Corp. bank term loan FRN Ser. B5, 4.489s, 2016 8,765 8,692 Total senior loans (cost $525,021) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 83 $73,945 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 2,540 61,087 Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 23 15,221 Total preferred stocks (cost $126,200) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. R 1,280 $24,382 General Motors Co. Ser. B, $2.375 cv. pfd. 943 31,298 Lehman Brothers Holdings, Inc. 7.25% cv. pfd. (Escrow) F 140 1 Lucent Technologies Capital Trust I 7.75% cv. pfd. 35 23,275 United Technologies Corp. 7.50% cv. pfd. 400 21,076 Total convertible preferred stocks (cost $124,945) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $21,000 $19,294 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 6,000 8,340 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (Zero %, 3/1/16) 2026 †† 45,000 39,094 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 12,000 12,540 Total convertible bonds and notes (cost $74,536) MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $20,000 $21,075 4.071s, 1/1/14 50,000 51,672 Total municipal bonds and notes (cost $70,000) WARRANTS (—%)* † Expiration date Strike price Warrants Value Hartalega Holdings Bhd (Malaysia) 5/29/15 MYR 4.14 720 $— Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $0.01 7,932 1,904 Total warrants (cost $1,586) SHORT-TERM INVESTMENTS (28.8%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% d 11,274,718 $11,274,718 Putnam Money Market Liquidity Fund 0.12% e 34,955,800 34,955,800 SSgA Prime Money Market Fund 0.09% P 706,961 706,961 Straight-A Funding, LLC commercial paper with effective yields ranging from 0.178% to 0.178%, August 10, 2012 $6,000,000 5,998,800 U.S. Treasury Bills with effective yields ranging from 0.080% to 0.082%, July 26, 2012 32,000 31,998 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.105%, October 18, 2012 # ## 1,791,000 1,790,436 U.S. Treasury Bills with effective yields ranging from 0.090% to 0.106%, November 15, 2012 # ## 3,350,000 3,348,576 U.S. Treasury Bills with effective yields ranging from 0.104% to 0.107%, December 13, 2012 # ## 411,000 410,733 U.S. Treasury Bills with effective yields ranging from 0.169% to 0.173%, April 4, 2013 # 461,000 460,382 U.S. Treasury Bills with effective yields ranging from 0.174% to 0.176%, May 2, 2013 ## 130,000 129,794 U.S. Treasury Bills with effective yields ranging from 0.167% to 0.168%, May 30, 2013 ## 267,000 266,533 U.S. Treasury Bills with effective yields ranging from 0.089% to 0.093%, August 23, 2012 # ## 642,000 641,912 Total short-term investments (cost $60,016,911) Total investments (cost $233,413,761) Putnam VT Global Asset Allocation Fund 25 Key to holding’s currency abbreviations CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso MYR Malaysian Ringgit Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes MTNI Medium Term Notes Class I NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2012 through June 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $208,275,465. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $21,264, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $93,350,402 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $284,989,136) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 7/18/12 $768,476 $730,546 $37,930 Canadian Dollar Sell 7/18/12 944,392 924,763 (19,629) Euro Sell 7/18/12 2,845,812 2,808,039 (37,773) Norwegian Krone Sell 7/18/12 303,503 295,763 (7,740) Swedish Krona Sell 7/18/12 294,309 282,630 (11,679) Barclays Bank PLC Australian Dollar Buy 8/16/12 511,270 502,367 8,903 Australian Dollar Buy 7/18/12 521,652 512,009 9,643 Australian Dollar Sell 7/18/12 521,652 512,441 (9,211) Brazilian Real Buy 7/18/12 114,641 112,270 2,371 Brazilian Real Sell 7/18/12 114,641 112,208 (2,433) Brazilian Real Sell 8/16/12 35,831 35,755 (76) British Pound Buy 8/16/12 397,131 393,504 3,627 26 Putnam VT Global As set Allocation Fund FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $284,989,136) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. British Pound Buy 7/18/12 $524,328 $517,366 $6,962 British Pound Sell 7/18/12 524,328 519,814 (4,514) Canadian Dollar Sell 8/16/12 113,042 111,667 (1,375) Canadian Dollar Buy 7/18/12 517,658 509,916 7,742 Canadian Dollar Sell 7/18/12 517,658 509,804 (7,854) Chilean Peso Buy 8/16/12 93,112 93,108 4 Chilean Peso Buy 7/18/12 233,895 231,017 2,878 Chilean Peso Sell 7/18/12 233,895 229,752 (4,143) Czech Koruna Sell 8/16/12 231,249 231,829 580 Czech Koruna Buy 7/18/12 382,553 379,530 3,023 Czech Koruna Sell 7/18/12 382,553 373,125 (9,428) Euro Buy 8/16/12 556,653 546,960 9,693 Euro Buy 7/18/12 1,594,845 1,570,528 24,317 Euro Sell 7/18/12 1,594,845 1,576,202 (18,643) Hong Kong Dollar Buy 7/18/12 538,941 538,922 19 Hungarian Forint Buy 7/18/12 82,925 79,125 3,800 Hungarian Forint Sell 7/18/12 82,925 75,203 (7,722) Indian Rupee Sell 7/18/12 36,312 35,520 (792) Japanese Yen Buy 8/16/12 1,085,704 1,093,286 (7,582) Japanese Yen Buy 7/18/12 1,085,271 1,108,022 (22,751) Japanese Yen Sell 7/18/12 1,085,271 1,092,791 7,520 Malaysian Ringgit Sell 7/18/12 77,830 77,250 (580) Mexican Peso Buy 7/18/12 134,251 133,200 1,051 Mexican Peso Sell 7/18/12 134,251 126,996 (7,255) Mexican Peso Sell 8/16/12 80,714 80,891 177 New Zealand Dollar Sell 7/18/12 61,814 59,012 (2,802) Norwegian Krone Buy 8/16/12 87,579 81,877 5,702 Norwegian Krone Buy 7/18/12 556,970 546,142 10,828 Norwegian Krone Sell 7/18/12 556,970 543,983 (12,987) Singapore Dollar Sell 7/18/12 65,364 64,410 (954) South African Rand Buy 7/18/12 165,011 161,904 3,107 South African Rand Sell 7/18/12 165,011 155,781 (9,230) South Korean Won Buy 7/18/12 79,906 79,173 733 Swedish Krona Buy 7/18/12 261,006 258,045 2,961 Swedish Krona Sell 7/18/12 261,006 255,197 (5,809) Taiwan Dollar Buy 7/18/12 11,305 12,103 (798) Turkish Lira Buy 8/16/12 64,067 64,328 (261) Turkish Lira Buy 7/18/12 206,498 204,496 2,002 Turkish Lira Sell 7/18/12 206,498 206,171 (327) Citibank, N.A. Australian Dollar Buy 7/18/12 270,024 265,518 4,506 Australian Dollar Sell 7/18/12 270,024 256,374 (13,650) Brazilian Real Sell 8/16/12 452,620 452,777 157 Brazilian Real Buy 7/18/12 559,757 558,321 1,436 Brazilian Real Sell 7/18/12 559,757 553,034 (6,723) British Pound Buy 8/16/12 3,153,715 3,124,183 29,532 British Pound Buy 7/18/12 3,153,955 3,094,187 59,768 British Pound Sell 7/18/12 3,153,955 3,124,364 (29,591) Canadian Dollar Sell 8/16/12 658,433 650,137 (8,296) Canadian Dollar Buy 7/18/12 928,190 914,406 13,784 Canadian Dollar Sell 7/18/12 928,190 911,772 (16,418) Czech Koruna Sell 8/16/12 114,358 114,783 425 Putnam VT Global Asset Allocation Fund 2 7 FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $284,989,136) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Czech Koruna Buy 7/18/12 $193,768 $191,862 $1,906 Czech Koruna Sell 7/18/12 193,768 190,802 (2,966) Danish Krone Buy 7/18/12 147,686 146,108 1,578 Euro Sell 8/16/12 642,994 631,533 (11,461) Euro Buy 7/18/12 655,227 643,624 11,603 Euro Sell 7/18/12 655,227 651,635 (3,592) Japanese Yen Buy 8/16/12 1,055,632 1,063,139 (7,507) Japanese Yen Buy 7/18/12 1,055,211 1,077,084 (21,873) Japanese Yen Sell 7/18/12 1,055,211 1,062,630 7,419 Mexican Peso Buy 7/18/12 81,374 79,911 1,463 Mexican Peso Sell 7/18/12 81,374 77,651 (3,723) Mexican Peso Sell 8/16/12 55,245 55,395 150 Singapore Dollar Sell 7/18/12 101,835 101,038 (797) South African Rand Buy 7/18/12 160,288 158,469 1,819 South African Rand Sell 7/18/12 160,288 151,207 (9,081) South Korean Won Buy 7/18/12 30,586 30,794 (208) Taiwan Dollar Sell 7/18/12 77,582 77,457 (125) Turkish Lira Buy 8/16/12 49,556 49,840 (284) Turkish Lira Buy 7/18/12 128,703 125,134 3,569 Turkish Lira Sell 7/18/12 128,703 126,111 (2,592) Credit Suisse AG Australian Dollar Sell 8/16/12 416,273 408,649 (7,624) Australian Dollar Buy 7/18/12 1,149,597 1,124,840 24,757 Australian Dollar Sell 7/18/12 1,149,597 1,092,130 (57,467) Brazilian Real Buy 8/16/12 67,219 67,014 205 Brazilian Real Buy 7/18/12 144,617 141,123 3,494 Brazilian Real Sell 7/18/12 144,617 143,011 (1,606) British Pound Buy 8/16/12 614,645 608,846 5,799 British Pound Buy 7/18/12 873,880 860,912 12,968 British Pound Sell 7/18/12 873,880 869,327 (4,553) Canadian Dollar Sell 8/16/12 1,131,110 1,119,195 (11,915) Canadian Dollar Buy 7/18/12 1,183,877 1,168,972 14,905 Canadian Dollar Sell 7/18/12 1,183,877 1,163,200 (20,677) Chilean Peso Buy 8/16/12 29,593 29,966 (373) Chilean Peso Buy 7/18/12 388,439 383,901 4,538 Chilean Peso Sell 7/18/12 388,439 381,862 (6,577) Czech Koruna Sell 8/16/12 150,467 150,798 331 Czech Koruna Buy 7/18/12 229,891 227,894 1,997 Czech Koruna Sell 7/18/12 229,891 225,966 (3,925) Euro Sell 8/16/12 381,821 375,284 (6,537) Euro Buy 7/18/12 1,115,037 1,097,342 17,695 Euro Sell 7/18/12 1,115,037 1,108,981 (6,056) Hungarian Forint Buy 8/16/12 55,116 55,315 (199) Hungarian Forint Buy 7/18/12 160,528 154,959 5,569 Hungarian Forint Sell 7/18/12 160,528 152,465 (8,063) Japanese Yen Sell 8/16/12 540,911 544,470 3,559 Japanese Yen Buy 7/18/12 1,494,308 1,504,018 (9,710) Japanese Yen Sell 7/18/12 1,494,308 1,518,502 24,194 Mexican Peso Buy 8/16/12 6,994 7,014 (20) Mexican Peso Buy 7/18/12 172,898 163,276 9,622 Mexican Peso Sell 7/18/12 172,898 165,966 (6,932) New Zealand Dollar Sell 7/18/12 156,414 150,978 (5,436) 28 Putnam VT Global As set Allocation Fund FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $284,989,136) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG cont. Norwegian Krone Sell 8/16/12 $476,733 $467,809 $(8,924) Norwegian Krone Buy 7/18/12 737,670 725,208 12,462 Norwegian Krone Sell 7/18/12 737,670 720,206 (17,464) Philippines Peso Buy 7/18/12 79,940 77,862 2,078 Polish Zloty Sell 8/16/12 62,307 62,095 (212) Polish Zloty Buy 7/18/12 140,781 140,475 306 Polish Zloty Sell 7/18/12 140,781 137,254 (3,527) Singapore Dollar Sell 7/18/12 2,684 2,397 (287) South African Rand Buy 7/18/12 158,103 156,366 1,737 South African Rand Sell 7/18/12 158,103 151,613 (6,490) South Korean Won Buy 7/18/12 77,797 76,904 893 Swedish Krona Buy 8/16/12 260,642 255,408 5,234 Swedish Krona Buy 7/18/12 527,445 516,514 10,931 Swedish Krona Sell 7/18/12 527,445 511,662 (15,783) Swiss Franc Sell 8/16/12 204,925 201,085 (3,840) Swiss Franc Buy 7/18/12 204,779 200,910 3,869 Swiss Franc Sell 7/18/12 204,779 201,990 (2,789) Taiwan Dollar Sell 7/18/12 20,538 20,339 (199) Turkish Lira Buy 8/16/12 13,854 13,909 (55) Turkish Lira Buy 7/18/12 389,360 383,688 5,672 Turkish Lira Sell 7/18/12 389,360 381,643 (7,717) Deutsche Bank AG Australian Dollar Buy 8/16/12 260,222 255,022 5,200 Australian Dollar Buy 7/18/12 260,928 258,004 2,924 Australian Dollar Sell 7/18/12 260,928 255,696 (5,232) Brazilian Real Buy 7/18/12 77,073 76,123 950 Brazilian Real Sell 7/18/12 77,073 75,673 (1,400) British Pound Sell 8/16/12 127,157 125,999 (1,158) British Pound Buy 7/18/12 127,167 126,007 1,160 British Pound Sell 7/18/12 127,167 126,285 (882) Canadian Dollar Sell 8/16/12 578,263 570,322 (7,941) Canadian Dollar Buy 7/18/12 517,461 511,423 6,038 Canadian Dollar Sell 7/18/12 517,461 509,664 (7,797) Czech Koruna Sell 8/16/12 150,011 150,445 434 Czech Koruna Buy 7/18/12 229,424 227,520 1,904 Czech Koruna Sell 7/18/12 229,424 225,047 (4,377) Euro Sell 8/16/12 1,380,555 1,356,667 (23,888) Euro Buy 7/18/12 1,380,190 1,356,315 23,875 Euro Sell 7/18/12 1,380,190 1,367,628 (12,562) Mexican Peso Buy 7/18/12 90,289 89,489 800 Mexican Peso Sell 7/18/12 90,289 86,620 (3,669) Mexican Peso Sell 8/16/12 64,240 64,294 54 Polish Zloty Sell 8/16/12 61,351 61,248 (103) Polish Zloty Buy 7/18/12 81,880 81,598 282 Polish Zloty Sell 7/18/12 81,880 75,940 (5,940) Singapore Dollar Sell 7/18/12 23,524 23,440 (84) South Korean Won Buy 8/16/12 61,165 61,449 (284) South Korean Won Buy 7/18/12 817 1,223 (406) Swedish Krona Buy 7/18/12 260,934 256,707 4,227 Swedish Krona Sell 7/18/12 260,934 255,123 (5,811) Turkish Lira Buy 8/16/12 126,492 126,607 (115) Putnam VT Global Asset Allocation Fund 29 FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $284,989,136) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Turkish Lira Buy 7/18/12 $206,002 $202,522 $3,480 Turkish Lira Sell 7/18/12 206,002 203,220 (2,782) Goldman Sachs International Australian Dollar Buy 8/16/12 253,800 249,112 4,688 Australian Dollar Buy 7/18/12 523,390 512,141 11,249 Australian Dollar Sell 7/18/12 523,390 505,108 (18,282) Canadian Dollar Sell 8/16/12 9,813 9,688 (125) Canadian Dollar Buy 7/18/12 259,516 257,010 2,506 Canadian Dollar Sell 7/18/12 259,516 257,600 (1,916) Chilean Peso Buy 7/18/12 155,521 153,323 2,198 Chilean Peso Sell 7/18/12 155,521 155,556 35 Chilean Peso Buy 8/16/12 78,019 78,070 (51) Czech Koruna Sell 8/16/12 151,285 151,934 649 Czech Koruna Buy 7/18/12 151,298 151,957 (659) Czech Koruna Sell 7/18/12 151,298 148,878 (2,420) Euro Sell 8/16/12 3,790,356 3,724,027 (66,329) Euro Buy 7/18/12 3,789,354 3,723,039 66,315 Euro Sell 7/18/12 3,789,354 3,743,553 (45,801) Japanese Yen Sell 8/16/12 2,416,770 2,433,648 16,878 Japanese Yen Buy 7/18/12 2,415,807 2,432,484 (16,677) Japanese Yen Sell 7/18/12 2,415,807 2,462,958 47,151 Singapore Dollar Sell 7/18/12 83,204 82,563 (641) South Korean Won Buy 7/18/12 78,490 77,838 652 Swedish Krona Buy 8/16/12 110,151 107,931 2,220 Swedish Krona Buy 7/18/12 264,214 257,337 6,877 Swedish Krona Sell 7/18/12 264,214 255,928 (8,286) Turkish Lira Buy 8/16/12 126,492 127,133 (641) Turkish Lira Buy 7/18/12 206,002 202,053 3,949 Turkish Lira Sell 7/18/12 206,002 203,731 (2,271) HSBC Bank USA, National Association Australian Dollar Sell 8/16/12 1,236,406 1,208,049 (28,357) Australian Dollar Buy 7/18/12 1,706,019 1,671,186 34,833 Australian Dollar Sell 7/18/12 1,706,019 1,621,848 (84,171) British Pound Sell 8/16/12 3,306,711 3,277,098 (29,613) British Pound Buy 7/18/12 3,565,524 3,535,882 29,642 British Pound Sell 7/18/12 3,565,524 3,500,770 (64,754) Canadian Dollar Sell 8/16/12 434,605 429,183 (5,422) Canadian Dollar Buy 7/18/12 434,883 429,416 5,467 Canadian Dollar Sell 7/18/12 434,883 428,626 (6,257) Czech Koruna Sell 8/16/12 219,047 219,653 606 Czech Koruna Buy 7/18/12 372,100 368,262 3,838 Czech Koruna Sell 7/18/12 372,100 362,207 (9,893) Euro Sell 8/16/12 876,061 861,056 (15,005) Euro Buy 7/18/12 1,684,199 1,656,516 27,683 Euro Sell 7/18/12 1,684,199 1,669,598 (14,601) Indian Rupee Sell 7/18/12 75,774 75,540 (234) Japanese Yen Buy 8/16/12 211,129 212,532 (1,403) Japanese Yen Buy 7/18/12 211,045 212,469 (1,424) Japanese Yen Sell 7/18/12 211,045 212,422 1,377 New Zealand Dollar Buy 7/18/12 25,509 28,268 (2,759) Norwegian Krone Buy 8/16/12 579,619 568,236 11,383 Norwegian Krone Buy 7/18/12 842,781 821,927 20,854 30 Putnam VT Global As set Allocation Fund FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $284,989,136) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association cont. Norwegian Krone Sell 7/18/12 $842,781 $823,175 $(19,606) Singapore Dollar Buy 7/18/12 610,852 605,126 5,726 South Korean Won Buy 7/18/12 46,467 46,108 359 Turkish Lira Buy 8/16/12 172,434 172,302 132 Turkish Lira Buy 7/18/12 173,496 171,215 2,281 Turkish Lira Sell 7/18/12 173,496 173,212 (284) JPMorgan Chase Bank, N.A. Australian Dollar Buy 8/16/12 1,137,107 1,120,600 16,507 Australian Dollar Buy 7/18/12 935,581 897,837 37,744 Australian Dollar Sell 7/18/12 935,581 918,604 (16,977) Brazilian Real Buy 7/18/12 65,708 64,794 914 Brazilian Real Sell 7/18/12 65,708 65,479 (229) Brazilian Real Buy 8/16/12 65,097 64,918 179 British Pound Buy 8/16/12 1,165,241 1,154,694 10,547 British Pound Buy 7/18/12 1,165,330 1,148,210 17,120 British Pound Sell 7/18/12 1,165,330 1,154,769 (10,561) Canadian Dollar Sell 8/16/12 1,308,525 1,292,327 (16,198) Canadian Dollar Buy 7/18/12 1,750,040 1,724,675 25,365 Canadian Dollar Sell 7/18/12 1,750,040 1,720,816 (29,224) Chilean Peso Buy 8/16/12 92,065 92,071 (6) Chilean Peso Buy 7/18/12 232,844 228,294 4,550 Chilean Peso Sell 7/18/12 232,844 228,744 (4,100) Czech Koruna Sell 8/16/12 191,094 191,627 533 Czech Koruna Buy 7/18/12 191,110 191,656 (546) Czech Koruna Sell 7/18/12 191,110 188,775 (2,335) Euro Sell 8/16/12 175,845 172,739 (3,106) Euro Buy 7/18/12 1,350,954 1,329,798 21,156 Euro Sell 7/18/12 1,350,954 1,333,915 (17,039) Hong Kong Dollar Sell 7/18/12 625,475 625,445 (30) Hungarian Forint Buy 7/18/12 82,926 79,119 3,807 Hungarian Forint Sell 7/18/12 82,926 75,213 (7,713) Japanese Yen Buy 8/16/12 1,161,513 1,169,757 (8,244) Japanese Yen Buy 7/18/12 1,161,050 1,185,658 (24,608) Japanese Yen Sell 7/18/12 1,161,050 1,169,213 8,163 Mexican Peso Buy 8/16/12 29,321 29,396 (75) Mexican Peso Buy 7/18/12 108,254 103,452 4,802 Mexican Peso Sell 7/18/12 108,254 105,304 (2,950) New Zealand Dollar Sell 7/18/12 209,831 201,914 (7,917) Norwegian Krone Sell 8/16/12 210,455 205,999 (4,456) Norwegian Krone Buy 7/18/12 262,557 258,952 3,605 Norwegian Krone Sell 7/18/12 262,557 255,304 (7,253) Polish Zloty Buy 7/18/12 81,850 79,118 2,732 Polish Zloty Sell 7/18/12 81,850 75,916 (5,934) Singapore Dollar Sell 7/18/12 591,433 586,605 (4,828) South African Rand Buy 8/16/12 61,019 60,997 22 South African Rand Sell 7/18/12 13,279 9,703 (3,576) South Korean Won Buy 7/18/12 79,933 79,063 870 Swedish Krona Buy 8/16/12 423,430 419,313 4,117 Swedish Krona Buy 7/18/12 522,909 513,673 9,236 Swedish Krona Sell 7/18/12 522,909 511,758 (11,151) Swiss Franc Sell 8/16/12 2,953 2,899 (54) Swiss Franc Buy 7/18/12 2,951 2,896 55 Putnam VT Global Asset Allocation Fund 31 FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $284,989,136) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Swiss Franc Sell 7/18/12 $2,951 $2,914 $(37) Taiwan Dollar Sell 7/18/12 78,013 78,019 6 Turkish Lira Buy 8/16/12 165,370 165,898 (528) Turkish Lira Buy 7/18/12 285,175 281,194 3,981 Turkish Lira Sell 7/18/12 285,175 282,607 (2,568) Royal Bank of Scotland PLC (The) Australian Dollar Buy 8/16/12 687,911 674,630 13,281 Australian Dollar Buy 7/18/12 689,779 660,600 29,179 Australian Dollar Sell 7/18/12 689,779 676,250 (13,529) Brazilian Real Buy 7/18/12 178,116 175,682 2,434 Brazilian Real Sell 7/18/12 178,116 177,585 (531) Brazilian Real Buy 8/16/12 177,129 176,650 479 British Pound Sell 8/16/12 6,932,254 6,866,542 (65,712) British Pound Buy 7/18/12 7,190,559 7,123,195 67,364 British Pound Sell 7/18/12 7,190,559 7,056,890 (133,669) Canadian Dollar Buy 7/18/12 69,813 68,431 1,382 Canadian Dollar Sell 7/18/12 69,813 68,979 (834) Chilean Peso Buy 7/18/12 80,772 78,767 2,005 Chilean Peso Sell 7/18/12 80,772 80,770 (2) Chilean Peso Buy 8/16/12 3,573 3,575 (2) Czech Koruna Sell 8/16/12 115,037 115,327 290 Czech Koruna Buy 7/18/12 194,447 192,425 2,022 Czech Koruna Sell 7/18/12 194,447 190,967 (3,480) Euro Buy 8/16/12 1,827,954 1,828,353 (399) Euro Buy 7/18/12 2,862,898 2,826,708 36,190 Euro Sell 7/18/12 2,862,898 2,851,828 (11,070) Japanese Yen Buy 8/16/12 863,925 870,384 (6,459) Japanese Yen Buy 7/18/12 910,695 929,560 (18,865) Japanese Yen Sell 7/18/12 910,695 919,447 8,752 Mexican Peso Buy 7/18/12 132,964 130,777 2,187 Mexican Peso Sell 7/18/12 132,964 125,663 (7,301) Mexican Peso Sell 8/16/12 52,774 52,889 115 New Zealand Dollar Sell 7/18/12 79,326 75,828 (3,498) Norwegian Krone Sell 8/16/12 5,908 5,789 (119) Norwegian Krone Buy 7/18/12 266,354 262,684 3,670 Norwegian Krone Sell 7/18/12 266,354 259,808 (6,546) Polish Zloty Buy 7/18/12 81,850 79,122 2,728 Polish Zloty Sell 7/18/12 81,850 75,921 (5,929) Singapore Dollar Sell 7/18/12 80,599 79,476 (1,123) South African Rand Buy 7/18/12 1,355 5,766 (4,411) South Korean Won Buy 7/18/12 113,169 112,343 826 Swedish Krona Buy 8/16/12 694,074 679,487 14,587 Swedish Krona Buy 7/18/12 1,229,034 1,189,062 39,972 Swedish Krona Sell 7/18/12 1,229,034 1,191,900 (37,134) Taiwan Dollar Sell 7/18/12 79,449 79,359 (90) Turkish Lira Buy 8/16/12 158,526 158,743 (217) Turkish Lira Buy 7/18/12 159,502 156,799 2,703 Turkish Lira Sell 7/18/12 159,502 159,627 125 State Street Bank and Trust Co. Australian Dollar Buy 8/16/12 710,641 697,688 12,953 Australian Dollar Buy 7/18/12 733,420 717,444 15,976 Australian Dollar Sell 7/18/12 733,420 719,304 (14,116) 32 Putnam VT Global As set Allocation Fund FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $284,989,136) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Brazilian Real Buy 7/18/12 $77,470 $76,165 $1,305 Brazilian Real Sell 7/18/12 77,470 75,995 (1,475) Brazilian Real Buy 8/16/12 27,983 27,972 11 British Pound Buy 8/16/12 51,520 48,926 2,594 British Pound Buy 7/18/12 256,213 255,170 1,043 British Pound Sell 7/18/12 256,213 253,907 (2,306) Canadian Dollar Sell 8/16/12 1,020,424 1,007,655 (12,769) Canadian Dollar Buy 7/18/12 1,279,219 1,264,617 14,602 Canadian Dollar Sell 7/18/12 1,279,219 1,255,744 (23,475) Chilean Peso Buy 7/18/12 154,844 153,978 866 Chilean Peso Sell 7/18/12 154,844 154,747 (97) Chilean Peso Buy 8/16/12 77,344 77,441 (97) Czech Koruna Sell 8/16/12 228,715 229,331 616 Czech Koruna Buy 7/18/12 308,136 306,436 1,700 Czech Koruna Sell 7/18/12 308,136 302,256 (5,880) Euro Buy 8/16/12 183,947 180,757 3,190 Euro Buy 7/18/12 2,168,563 2,141,899 26,664 Euro Sell 7/18/12 2,168,563 2,147,306 (21,257) Hungarian Forint Buy 8/16/12 72,420 72,754 (334) Hungarian Forint Buy 7/18/12 155,634 144,302 11,332 Hungarian Forint Sell 7/18/12 155,634 148,235 (7,399) Japanese Yen Buy 8/16/12 523,869 527,474 (3,605) Japanese Yen Buy 7/18/12 1,028,887 1,040,014 (11,127) Japanese Yen Sell 7/18/12 1,028,887 1,038,734 9,847 Mexican Peso Buy 7/18/12 80,461 78,887 1,574 Mexican Peso Sell 7/18/12 80,461 76,776 (3,685) Mexican Peso Sell 8/16/12 53,573 53,698 125 New Zealand Dollar Sell 7/18/12 157,693 153,049 (4,644) Norwegian Krone Sell 8/16/12 261,377 256,325 (5,052) Norwegian Krone Buy 7/18/12 522,158 512,711 9,447 Norwegian Krone Sell 7/18/12 522,158 507,270 (14,888) Polish Zloty Buy 7/18/12 13,452 13,115 337 Polish Zloty Sell 7/18/12 13,452 12,684 (768) Singapore Dollar Sell 7/18/12 5,447 4,873 (574) South African Rand Buy 7/18/12 76,574 78,399 (1,825) South Korean Won Buy 7/18/12 114,721 114,239 482 Swedish Krona Buy 8/16/12 830,435 814,114 16,321 Swedish Krona Buy 7/18/12 519,123 514,120 5,003 Swedish Krona Sell 7/18/12 519,123 508,542 (10,581) Swiss Franc Sell 8/16/12 2,531 2,485 (46) Swiss Franc Buy 7/18/12 2,529 2,483 46 Swiss Franc Sell 7/18/12 2,529 2,498 (31) Taiwan Dollar Sell 7/18/12 47,945 47,388 (557) Thai Baht Buy 7/18/12 77,741 78,454 (713) Turkish Lira Buy 8/16/12 157,485 158,370 (885) Turkish Lira Buy 7/18/12 158,455 156,705 1,750 Turkish Lira Sell 7/18/12 158,455 159,247 792 UBS AG Australian Dollar Buy 8/16/12 194,988 191,422 3,566 Australian Dollar Buy 7/18/12 952,444 926,715 25,729 Australian Dollar Sell 7/18/12 952,444 917,231 (35,213) British Pound Buy 8/16/12 6,211,280 6,154,900 56,380 Putnam VT Global Asset Allocation Fund 33 FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $284,989,136) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. British Pound Buy 7/18/12 $6,259,674 $6,141,091 $118,583 British Pound Sell 7/18/12 6,259,674 6,202,072 (57,602) Canadian Dollar Sell 8/16/12 1,488,098 1,471,535 (16,563) Canadian Dollar Buy 7/18/12 1,552,482 1,534,349 18,133 Canadian Dollar Sell 7/18/12 1,552,482 1,524,419 (28,063) Czech Koruna Sell 8/16/12 155,103 155,546 443 Czech Koruna Buy 7/18/12 234,517 232,628 1,889 Czech Koruna Sell 7/18/12 234,517 230,343 (4,174) Euro Buy 8/16/12 2,104,192 2,067,340 36,852 Euro Buy 7/18/12 7,403,161 7,292,400 110,761 Euro Sell 7/18/12 7,403,161 7,290,627 (112,534) Hungarian Forint Buy 8/16/12 58,995 59,285 (290) Hungarian Forint Buy 7/18/12 158,076 151,296 6,780 Hungarian Forint Sell 7/18/12 158,076 150,294 (7,782) Indian Rupee Sell 7/18/12 75,772 75,855 83 Japanese Yen Sell 8/16/12 784,403 789,949 5,546 Japanese Yen Buy 7/18/12 1,288,590 1,301,897 (13,307) Japanese Yen Sell 7/18/12 1,288,590 1,315,150 26,560 Mexican Peso Buy 7/18/12 591 553 38 Mexican Peso Sell 7/18/12 591 592 1 Mexican Peso Sell 8/16/12 69,928 70,026 98 Mexican Peso Buy 7/18/12 161,019 158,148 2,871 Mexican Peso Sell 7/18/12 161,019 152,181 (8,838) New Zealand Dollar Sell 7/18/12 81,006 77,376 (3,630) Norwegian Krone Buy 8/16/12 1,261,402 1,237,017 24,385 Norwegian Krone Buy 7/18/12 1,631,411 1,592,175 39,236 Norwegian Krone Sell 7/18/12 1,631,411 1,597,740 (33,671) Philippines Peso Buy 7/18/12 79,940 77,961 1,979 Polish Zloty Buy 7/18/12 81,131 78,939 2,192 Polish Zloty Sell 7/18/12 81,131 76,554 (4,577) Singapore Dollar Sell 7/18/12 100,572 99,872 (700) South African Rand Buy 7/18/12 79,649 76,413 3,236 South African Rand Sell 7/18/12 79,649 77,752 (1,897) South Korean Won Buy 7/18/12 5 9 (4) Swedish Krona Sell 8/16/12 77,519 75,957 (1,562) Swedish Krona Buy 7/18/12 604,309 586,895 17,414 Swedish Krona Sell 7/18/12 604,309 580,291 (24,018) Swiss Franc Sell 8/16/12 509,624 500,166 (9,458) Swiss Franc Buy 7/18/12 509,261 499,819 9,442 Swiss Franc Sell 7/18/12 509,261 502,590 (6,671) Taiwan Dollar Sell 7/18/12 76,645 76,326 (319) Thai Baht Buy 7/18/12 77,737 78,503 (766) Turkish Lira Buy 8/16/12 129,394 129,851 (457) Turkish Lira Buy 7/18/12 130,191 127,842 2,349 Turkish Lira Sell 7/18/12 130,191 130,603 412 Westpac Banking Corp. Australian Dollar Sell 8/16/12 1,556,439 1,523,836 (32,603) Australian Dollar Buy 7/18/12 2,236,338 2,195,494 40,844 Australian Dollar Sell 7/18/12 2,236,338 2,124,678 (111,660) British Pound Sell 8/16/12 663,503 657,481 (6,022) British Pound Buy 7/18/12 921,176 913,721 7,455 British Pound Sell 7/18/12 921,176 903,666 (17,510) 34 Putnam VT Global As set Allocation Fund FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $284,989,136) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Westpac Banking Corp. cont. Canadian Dollar Buy 7/18/12 $345,432 $338,443 $6,989 Canadian Dollar Sell 7/18/12 345,432 344,381 (1,051) Euro Sell 8/16/12 495,696 487,025 (8,671) Euro Buy 7/18/12 5,537,405 5,450,786 86,619 Euro Sell 7/18/12 5,537,405 5,460,305 (77,100) Japanese Yen Sell 8/16/12 834,360 840,240 5,880 Japanese Yen Buy 7/18/12 1,153,651 1,160,999 (7,348) Japanese Yen Sell 7/18/12 1,153,651 1,175,517 21,866 Mexican Peso Buy 7/18/12 161,161 158,852 2,309 Mexican Peso Sell 7/18/12 161,161 154,081 (7,080) Mexican Peso Sell 8/16/12 77,527 77,739 212 Norwegian Krone Sell 8/16/12 262,334 257,453 (4,881) Norwegian Krone Buy 7/18/12 262,608 257,708 4,900 Norwegian Krone Sell 7/18/12 262,608 254,497 (8,111) Swedish Krona Buy 8/16/12 208,944 204,817 4,127 Swedish Krona Buy 7/18/12 209,166 204,661 4,505 Swedish Krona Sell 7/18/12 209,166 205,013 (4,153) Total FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/12 Number of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 6 $677,911 Sep-12 $2,484 Canadian Government Bond 10 yr (Short) 29 3,943,670 Sep-12 (35,734) Euro STOXX 50 Index (Short) 113 3,224,682 Sep-12 (167,312) Euro-Bobl 5 yr (Long) 1 159,314 Sep-12 (2,192) Euro-Bund 10 yr (Short) 2 356,618 Sep-12 11,346 Euro-Schatz 2 yr (Short) 4 559,325 Sep-12 1,507 Euro-Swiss Franc 3 Month (Short) 17 4,478,586 Dec-12 (65,749) FTSE 100 Index (Short) 33 2,854,451 Sep-12 (60,818) Japanese Government Bond 10 yr (Short) 1 1,797,586 Sep-12 (5,135) Japanese Government Bond 10 yr Mini (Long) 10 1,797,711 Sep-12 5,329 MSCI EAFE Index Mini (Long) 10 711,900 Sep-12 35,130 NASDAQ 100 Index E-Mini (Short) 44 2,296,580 Sep-12 (57,619) OMXS 30 Index (Short) 66 981,539 Jul-12 (38,880) Russell 2000 Index Mini (Short) 39 3,102,060 Sep-12 (132,678) S&P 500 Index (Long) 1 339,100 Sep-12 4,471 S&P 500 Index E-Mini (Long) 353 23,940,460 Sep-12 838,552 FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/12 Number of Expiration appreciation/ (Unaudited) cont. contracts Value date (depreciation) S&P 500 Index E-Mini (Short) 93 $6,307,260 Sep-12 $(96,948) S&P Mid Cap 400 Index E-Mini (Long) 79 7,422,050 Sep-12 161,002 SGX MSCI Singapore Index (Short) 9 471,901 Jul-12 (14,536) SPI 200 Index (Short) 10 1,038,084 Sep-12 3,536 Tokyo Price Index (Short) 33 3,174,704 Sep-12 (298,253) U.K. Gilt 10 yr (Short) 3 559,633 Sep-12 (2,827) U.S. Treasury Bond 30 yr (Long) 40 5,918,750 Sep-12 32,736 U.S. Treasury Bond 30 yr (Short) 37 5,474,844 Sep-12 (15,695) U.S. Treasury Bond Ultra 30 yr (Long) 14 2,335,813 Sep-12 35,083 U.S. Treasury Note 2 yr (Long) 142 31,266,625 Sep-12 (13,879) U.S. Treasury Note 2 yr (Short) 26 5,724,875 Sep-12 2,247 U.S. Treasury Note 5 yr (Long) 63 7,810,031 Sep-12 12,865 U.S. Treasury Note 10 yr (Long) 37 4,934,875 Sep-12 21,609 Total Putnam VT Global Asset Allocation Fund 35 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC $1,172,000 E $1,092 9/19/14 0.60% 3 month USD-LIBOR-BBA $470 920,000 E (2,549) 9/19/17 3 month USD-LIBOR-BBA 1.10% 312 908,000 E (15,783) 9/19/22 3 month USD-LIBOR-BBA 2.00% (2,390) 600,000 — 6/7/14 0.6055% 3 month USD-LIBOR-BBA (739) Citibank, N.A. 796,000 E (1,195) 9/19/17 3 month USD-LIBOR-BBA 1.10% 1,281 8,288,000 E 3,684 9/19/14 0.60% 3 month USD-LIBOR-BBA (709) 5,544,000 — 5/11/17 3 month USD-LIBOR-BBA 1.069% 38,549 6,735,000 — 5/11/14 3 month USD-LIBOR-BBA 0.576% 5,311 344,000 — 5/11/22 3 month USD-LIBOR-BBA 1.9685% 7,142 1,122,000 — 5/11/42 3 month USD-LIBOR-BBA 2.7167% 52,691 Credit Suisse International 1,349,000 E 20,528 9/19/22 2.00% 3 month USD-LIBOR-BBA 630 2,014,000 E (395) 9/19/14 0.60% 3 month USD-LIBOR-BBA (1,463) MXN 5,250,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 32,405 Deutsche Bank AG $18,651,000 E (321,077) 9/19/22 3 month USD-LIBOR-BBA 2.00% (45,975) 14,693,000 E (39,638) 9/19/17 3 month USD-LIBOR-BBA 1.10% 6,057 357,000 E 23,901 9/19/42 2.75% 3 month USD-LIBOR-BBA 7,540 MXN 5,250,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 33,299 Goldman Sachs International $10,522,000 E 161,501 9/19/22 2.00% 3 month USD-LIBOR-BBA 6,301 37,736,000 E 87,020 9/19/17 1.10% 3 month USD-LIBOR-BBA (30,339) 13,000 E (762) 9/19/42 3 month USD-LIBOR-BBA 2.75% (166) JPMorgan Chase Bank NA 1,803,000 E 23,561 9/19/22 2.00% 3 month USD-LIBOR-BBA (3,033) 642,000 E 555 9/19/17 1.10% 3 month USD-LIBOR-BBA (1,440) CAD 500,000 — 9/22/21 3 month CAD-BA-CDOR 2.27% 10,372 JPY 56,400,000 E — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 34,213 JPY 75,800,000 E — 7/28/39 2.40% 6 month JPY-LIBOR-BBA (7,112) MXN 750,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 4,909 MXN 8,485,000 — 7/30/20 6.3833% 1 month MXN-TIIE- (30,307) BANXICO MXN 1,330,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 5,525 Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by or appreciation/ Notional amount date fund per annum paid by fund (depreciation) Barclay’s Bank, PLC $200,718 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% $700 30 year Fannie Mae pools 386,610 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 1,449 30 year Fannie Mae pools 189,616 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 711 30 year Fannie Mae pools 37,144 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 122 30 year Fannie Mae pools 120,577 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 396 30 year Fannie Mae pools 87,432 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 287 30 year Fannie Mae pools 36 Putnam VT Global As set Allocation Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) cont. Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by or appreciation/ Notional amount date fund per annum paid by fund (depreciation) Citibank, N.A. $74,518 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% $279 30 year Fannie Mae pools baskets 55 2/13/13 (3 month USD-LIBOR-BBA plus A basket (CGPUTQL2) of 163,907 0.10%) common stocks units 1,214 2/13/13 3 month USD-LIBOR-BBA minus Russell 1000 Total Return (72,845) 0.15% Index Credit Suisse International $623,429 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 1,783 30 year Ginnie Mae II pools Goldman Sachs International 659,174 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 40 30 year Fannie Mae pools JPMorgan Chase Bank NA shares 122,265 10/22/12 (3 month USD-LIBOR-BBA plus iShares MSCI Emerging (229,309) 0.04%) Markets Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Fixed payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount Date fund per annum (depreciation) Barclay’s Bank, PLC DJ CDX NA HY Series 18 Index B+/P $4,725 $178,200 6/20/17 500 bp $(1,318) Citibank, N.A. DJ CDX NA IG Series 18 Index BBB+/P 10,040 960,000 6/20/17 100 bp 4,554 DJ CDX NA IG Series 18 Index BBB+/P (2,233) 565,000 6/20/17 100 bp (5,462) Credit Suisse International DJ CDX NA HY Series 18 Index B+/P 154,350 4,365,900 6/20/17 500 bp 6,301 DJ CDX NA IG Series 18 Index BBB+/P 10,752 1,260,000 6/20/17 100 bp 3,552 Deutsche Bank AG DJ CDX NA HY Series 18 Index B+/P 194,066 7,319,070 6/20/17 500 bp (55,735) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B1 — EUR 90,000 9/20/13 715 bp 9,016 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 125,000 9/20/13 477 bp 7,635 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 125,000 9/20/13 535 bp 8,789 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 — $65,000 9/20/13 495 bp 3,093 JPMorgan Chase Bank NA DJ CDX NA HY Series 18 Index B+/P 46,909 1,769,130 6/20/17 500 bp (13,116) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2012. Securities rated by Putnam are indicated by “/P.” Putnam VT Global Asset Allocation Fund 3 7 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $3,921,934 $1,875,529 $— Capital goods 4,734,862 1,122,095 — Communication services 4,047,975 1,103,062 — Conglomerates 2,323,464 298,762 — Consumer cyclicals 9,393,603 2,359,545 1 Consumer staples 8,114,335 2,332,697 645 Energy 7,737,311 1,551,724 — Financials 12,546,715 3,848,693 — Government 57,454 — — Health care 10,172,046 1,754,228 — Technology 17,430,454 839,838 — Transportation 760,941 356,160 — Utilities and power 2,629,353 715,057 — Total common stocks Asset-backed securities — 727,131 — Commodity linked notes — 1,402,413 — Convertible bonds and notes — 79,268 — Convertible preferred stocks 21,076 78,955 1 Corporate bonds and notes — 36,536,047 29 Foreign government bonds and notes — 8,191,226 — Investment companies 1,673,009 — — Mortgage-backed securities — 6,677,994 — Municipal bonds and notes — 72,747 — Preferred stocks — 150,253 — Senior loans — 491,715 — U.S. Government and agency mortgage obligations — 26,812,921 — U.S. treasury obligations — 21,079 — Warrants — — 1,904 Short-term investments 35,662,761 24,353,882 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(356,219) $— Futures contracts 159,642 — — Interest rate swap contracts — 182,891 — Total return swap contracts — (132,480) — Credit default contracts — (451,300) — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 38 Putnam VT Global As set Allocation Fund Statement of assets and liabilities 6/30/12 (Unaudited) Assets Investment in securities, at value, including $11,333,175 of securities on loan (Note 1): Unaffiliated issuers (identified cost $187,183,243) $198,752,376 Affiliated issuers (identified cost $46,230,518) (Notes 1 and 6) 46,230,518 Foreign currency (cost $485,600) (Note 1) 444,587 Dividends, interest and other receivables 1,046,985 Receivable for shares of the fund sold 139 Receivable for investments sold 421,044 Unrealized appreciation on swap contracts (Note 1) 459,621 Receivable for variation margin (Note 1) 64,284 Unrealized appreciation on forward currency contracts (Note 1) 2,073,921 Premium paid on swap contracts (Note 1) 383,632 Total assets Liabilities Payable to custodian 2,959 Payable for investments purchased 545,941 Payable for purchases of delayed delivery securities (Note 1) 24,783,188 Payable for shares of the fund repurchased 204,020 Payable for compensation of Manager (Note 2) 101,782 Payable for investor servicing fees (Note 2) 32,672 Payable for custodian fees (Note 2) 53,069 Payable for Trustee compensation and expenses (Note 2) 108,828 Payable for administrative services (Note 2) 403 Payable for distribution fees (Note 2) 14,403 Unrealized depreciation on forward currency contracts (Note 1) 2,430,140 Premium received on swap contracts (Note 1) 742,684 Unrealized depreciation on swap contracts (Note 1) 501,458 Collateral on securities loaned, at value (Note 1) 11,274,718 Collateral on certain derivative contracts, at value (Note 1) 706,961 Other accrued expenses 98,416 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $219,942,797 Undistributed net investment income (Note 1) 1,178,503 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (24,133,688) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 11,287,853 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $136,243,285 Number of shares outstanding 9,125,894 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $14.93 Computation of net asset value Class IB Net assets $72,032,180 Number of shares outstanding 4,790,397 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $15.04 The accompanying notes are an integral part of these financial statements. Putnam VT Global Asset Allocation Fund 39 Statement of operations Six months ended 6/30/12 (Unaudited) Investment income Interest (net of foreign tax of $1,797) (including interest income of $18,713 from investments in affiliated issuers) (Note 6) $1,912,094 Dividends (net of foreign tax of $44,973) 1,297,431 Securities lending (Note 1) 26,990 Total investment income Expenses Compensation of Manager (Note 2) 642,479 Investor servicing fees (Note 2) 108,138 Custodian fees (Note 2) 78,177 Trustee compensation and expenses (Note 2) 8,793 Administrative services (Note 2) 3,576 Distribution fees — Class IB (Note 2) 90,086 Auditing 79,443 Other 35,756 Total expenses Expense reduction (Note 2) (4,159) Net expenses Net investment income Net realized gain on investments (net of foreign tax of $1,058) (Notes 1 and 3) 8,503,448 Net realized gain on swap contracts (Note 1) 1,609,851 Net realized gain on futures contracts (Note 1) 485,758 Net realized gain on foreign currency transactions (Note 1) 164,413 Net realized gain on written options (Notes 1 and 3) 77,952 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (538,667) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 1,531,159 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/12* 12/31/11 Decrease in net assets Operations: Net investment income $2,194,226 $4,959,660 Net realized gain on investments and foreign currency transactions 10,841,422 7,221,959 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 992,492 (12,471,786) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,417,950) (7,171,729) Class IB (540,548) (3,402,380) Decrease from capital share transactions (Note 4) (12,688,700) (19,455,891) Total decrease in net assets Net assets: Beginning of period 208,894,523 239,214,690 End of period (including undistributed net investment income of $1,178,503 and $942,775, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 40 Putnam VT Global As set Allocation Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average net assets excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 6/30/12† .16 .81 (.15) * .45 * .45 * 1.07 * 82 * 12/31/11 .33 (.33) — f (.68) .88 .88 2.27 131 12/31/10 .38 1.59 (.82) .87 g .87 g 2.75 159 12/31/09 .41 3.12 (.76) .99 h,i .86 h 3.55 h 178 12/31/08 .48 (5.91) (.60) .78 h .78 h 3.31 h 155 12/31/07 .42 .10 (.12) .77 h .77 h 2.49 h 107 Class IB 6/30/12† .14 .81 (.11) * .57 * .57 * .95 * 82 * 12/31/11 .29 (.32) (.65) 1.13 1.13 2.02 131 12/31/10 .35 1.60 (.79) 1.12 g 1.12 g 2.50 159 12/31/09 .39 3.15 (.72) 1.24 h,i 1.11 h 3.28 h 178 12/31/08 .44 (5.92) (.56) 1.03 h 1.03 h 3.05 h 155 12/31/07 .38 .11 (.09) 1.02 h 1.02 h 2.23 h 107 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements (Note 2). e Portfolio turnover excludes TBA roll transactions. f Amount represents less than $0.01 per share. g Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.05% of average net assets for the period ended December 31, 2010. h Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.10% 12/31/08 0.15 12/31/07 0.08 i Includes interest accrued in connection with certain derivatives contracts, which amounted to 0.13% of average net assets as of December 31, 2009. The accompanying notes are an integral part of these financial statements. Putnam VT Global Asset Allocation Fund 4 1 Notes to financial statements 6/30/12 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from January 1, 2012 through June 30, 2012. Putnam VT Global Asset Allocation Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek long-term return consistent with preservation of capital. The fund invests mainly in a diversified portfolio of equity securities (growth or value stocks or both) of both U.S. and foreign companies of any size. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. The fund also invests in a diversified portfolio of fixed income investments, including both U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/ or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund 42 Putnam VT Global As set Allocation Fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund did not have any activity on purchased options contracts for the reporting period. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average of approximately 1,500 futures contracts outstanding for the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $198,000,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $22,500,000 on total return swap contracts for the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $184,900,000 on interest rate swap contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/ or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the Putnam VT Global As set Allocation Fund 43 fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $174,948 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,164,871 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $1,551,049. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $11,333,175 and the fund received cash collateral of $11,274,718. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the 44 Putnam VT Global As set Allocation Fund fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2011, the fund had a capital loss carryover of $33,443,619 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $6,647,677 $— $6,647,677 12/31/16 26,795,942 — 26,795,942 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $235,081,920, resulting in gross unrealized appreciation and depreciation of $16,975,997 and $7,075,023, respectively, or net unrealized appreciation of $9,900,974. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 48.7% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.750% of the first $5 billion, 0.700% of the next $5 billion, 0.650% of the next $10 billion, 0.600% of the next $10 billion, 0.550% of the next $50 billion, 0.530% of the next $50 billion, 0.520% of the next $100 billion and 0.515% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $102 under the expense offset arrangements and by $4,057 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $170, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Putnam VT Global As set Allocation Fund 45 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $134,610,338 and $142,719,650, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written equity Written equity option contract option premiums amounts received Written options outstanding at the beginning of the reporting period $3,932,000 $155,904 Options opened — — Options exercised (1,966,000) (77,952) Options expired — — Options closed (1,966,000) (77,952) Written options outstanding at the end of the reporting period $— $— Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/12 Year ended 12/31/11 Six months ended 6/30/12 Year ended 12/31/11 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 65,202 $989,374 317,887 $4,640,900 325,760 $4,919,833 471,799 $6,858,367 Shares issued in connection with reinvestment of distributions 92,859 1,417,950 486,549 7,171,729 35,123 540,548 229,117 3,402,380 158,061 2,407,324 804,436 11,812,629 360,883 5,460,381 700,916 10,260,747 Shares repurchased (828,806) (12,379,465) (1,800,526) (26,004,425) (545,199) (8,176,940) (1,072,002) (15,524,842) Net decrease Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $28,533 Payables $479,833 Foreign exchange contracts Receivables 2,073,921 Payables 2,430,140 Equity contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 1,208,502* Unrealized depreciation 1,169,198* Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 695,512* Unrealized depreciation 522,859* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $1,445,469 $1,445,469 Foreign exchange contracts — — 125,382 (255,618) $(130,236) Equity contracts — 400,724 — 420,000 $820,724 Interest rate contracts 77,952 85,034 — — $162,986 Total 46 Putnam VT Global As set Allocation Fund Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Warrants† Futures contracts Swaps Total Credit contracts $— $— $— $— $(584,531) $(584,531) Foreign exchange contracts — — — (497,613) — $(497,613) Equity contracts — — 277,957 — 53,807 $331,764 Interest rate contracts 452,367 — 65,972 — (1,079,624) $(561,285) Total $— † For the reporting period, the transaction volume for warrants was minimal. Note 6 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $18,713 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $25,666,727 and $24,836,381, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9 — New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011-04 will not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011-11 and its impact, if any, on the fund’s financial statements. Putnam VT Global As set Allocation Fund 4 7 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2012. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in 48 Putnam VT Global As set Allocation Fund particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 3rd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 4th quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — Mixed-Asset Target Allocation Moderate Funds) for the one-year, three-year and five-year periods ended December 31, 2011 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 3rd 1st 3rd Over the one-year, three-year and five-year periods ended December 31, 2011, there were 219, 173 and 122 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Putnam VT Global As set Allocation Fund 4 9 Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 50 Putnam VT Global As set Allocation Fund This page intentionally left blank. Putnam VT Global Asset Allocation Fund 51 This page intentionally left blank. 52 Putnam VT Global As set Allocation Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2012, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Investment Sub-Advisor Legal Counsel Robert E. Patterson The Putnam Advisory Company, LLC Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens Marketing Services Putnam Retail Management One Post Office Square Boston, MA 02109 Putnam VT Global Asset Allocation Fund 5 3 This report has been prepared for the shareholders H505 of Putnam VT Global Asset Allocation Fund. 275817 8/12 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 28, 2012
